Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 1 of 56
                                                            EXHIBIT 5




            Matra Petroleum AB
     Annual Report 2018




                                                                    1
                                 3
           Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 2 of 56




Content
Matra in Brief                                                           2
2018 performance in Brief                                                2
Business Idea                                                            3
Operational and financial summary                                        3
Annual General Meeting                                                   3
Letter from the CEO                                                      4
Operations                                                               5
Board of Directors and Management                                        7
Permits and Environment                                                  9
Share Information                                                        9
Administration report                                                   11
Financial Statements                                                    17
Notes                                                                   24

Matra in Brief
Matra Petroleum AB (“Matra”) is an independent oil and gas exploration and production
company with offices in Borger and Houston, Texas, U.S.A and Stockholm, Sweden. The
Company was listed on NASDAQ First North in April 2017 and its majority shareholder is Rovelo
Investment Ltd (56.2%) which is controlled by the CEO Maxim Barskiy. Matra owns and operates
170 leases in the Panhandle-area, located in northwestern Texas, covering an area of 45,640
acres. Matra has 22.8 million barrels of oil equivalent (“mmboe”) of proven (1P) net reserves. In
2018, Matra produced 270,5381 gross boe.



2018 performance in Brief
           Revenue of TUSD 11,046 (TUSD 9,234), up 20%
           EBITDA of TUSD 6,022 (TUSD 1,400)
           Operating result of TUSD 4,422 (TUSD -560)
           Net result for the period of TUSD -3,490 (TUSD -7,126)
           Earnings per share, before and after dilution, amounted to USD -0.08 per share (USD -0.18 per
            share)
           MUSD 6.2 acquisition of 4 million boe in proven reserves funded by a directed share issue
            and debt
           Results positively affected by TUSD 5,186 revaluation of CoreTerra acquisition
           Gross average oil and gas production increased by 8 percent to 724 boepd (671 boepd)
           17 new production wells drilled
           Proved oil and gas reserves increased to 22,758 (20,964) thousand barrels of oil equivalent,
            (“mboe”) with a Net Present Value of 265 million USD (151 million USD)




1
    This number includes production from acquired CoreTerra properties effective 1st April 2018

                                                                                                       2
        Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 3 of 56




Business idea
Matra’s business idea is to deliver sustainable growth in shareholder value by focusing on exploiting its
existing reserves, commercializing and developing discoveries and pursuing selective acquisitions.

Matra’s management has extensive experience from the oil and gas industry and the Texas Panhandle
region. Matra believes that the area represents a significant hydrocarbon basin in a well developed
region. The Texas Panhandle area also benefits from a well developed infrastructure and skilled labour
to develop, operate and manage assets and the Company assesses that the US market is transparent
with a favourable taxation and an increasing political support for domestic oil production.



Operational and financial summary
    (TUSD unless specifically stated)                                        2018           2017    % change
    Gross crude oil production, bbl                                       140,294        127,080       10%
    Gross gas and natural liquids production, mcf                         743,709        707,543        5%
    Average daily gross production, boepd                                      724            671       8%
    Net crude oil production, bbl                                         115,184        103,714       11%
    Net gas and natural liquids production, mcf                           561,668        523,251        7%
    Average daily net production, boepd                                        572            523       9%
    Selling price oil, USD/bbl                                              61.91          47.53       30%
    Selling price gas USD/mcf                                                 6.72           6.78      -1%
    Revenues                                                               11,046          9,234       20%
    Operating result                                                        4,422           -560
    EBITDA                                                                  6,022          1,400      330%
    Result for the period                                                  -3,490         -7,126
    Earnings per share, USD                                                  -0.08         -0.18
    Shareholders’ equity                                                   20,360         21,650       -6%
    Non-current liabilities                                                 1,901         53,636      -96%
    Current liabilities                                                    77,748          6,471     1,101%
    Investments in oil and gas properties                                   6,766          5,172       31%
    Number of shares at the end of the year, MSEK                      44,268,652    39,675,217
    Market capitalization at the end of the period, MSEK                       105           230
    Share price at the end of the period, SEK                                 2.38            5.8
    1P-reserves mmboe                                                       22.82          21.03


Definitions of key ratios are provided in the section “Notes to the consolidated financial statements”.

Annual General Meeting
The Annual General Meeting will be held on Thursday 23 May 2019, 16:00 CET at Baker McKenzie Law
firm, Vasagatan 7, in Stockholm. To attend the AGM, please see Matra’s website,
www.matrapetroleum.com, for more information.




2   Per Degolyer and MacNaughton, Inc. report as of 31 December 2018
3   Per Degolyer and MacNaughton, Inc. report as of 30 November 2017

                                                                                                             3
      Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 4 of 56




Letter to Matra’s shareholders
Dear Shareholders,


Matra Petroleum’s targets for 2018 were to drill 24 wells and to double daily production by yearend. 17
wells were drilled and completed and the targeted production capacity was reached. However, average
production volumes have not been sustained at the initial levels reached late in 2018 and remain
sensitive to third party gas processing capacity, weather conditions and spending allocations. Drilling of
the last 7 wells was postponed in response to weather conditions and the rapid drop in oil prices in the
fourth quarter, which affected cash flow and expected returns from new wells.

In 2018, Matra invested 13 MUSD in the drilling program and the acquisition of Corre Terra, resulting in
in oil and gas reserve additions and production growth. To fund the investments, we extended our
cooperation with Melody Capital Partners as our financial partner that provided additional mezzanine
debt financing for our drilling program and become a ten percent shareholder in Matra through the
acquisition.

 In the first three quarters of the year we recorded sequentially higher oil and gas prices. However, in
the fourth quarter oil price volatility increased and prices dropped significantly. We experienced both
the highest and the lowest oil prices in the year during Q4. Overall in 2018, average realized oil prices
increased while gas price realizations were essentially flat. Increased revenues were recorded driven
by higher production and prices.

The Result improved compared to 2017. The purchase price for the Corre Terra acqusition was lower
than the net present value of the acquired oil and gas reserves as per the reserve evaluation. Therefore,
a gain on bargain purchase of 5.2 MUSD was recorded which affected the financial results positively
while hedging losses affected negatively.

Lower oil prices late in 2018 and early 2019 has reduced cash flow and liquidity which constrains our
activities and negatively affects production volumes and financing options. Our current efforts are
focused on extending and/or refinancing essentially all the company’s debt, which is due in 2019 and
on improving liquidity. We are in discussions with our lenders with the objective to rapidly resolve the
financial situation



29 April 2019

Maxim Barskiy
Chief Executive Officer




                                                                                                        4
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 5 of 56




Operations
Matra is an independent oil and gas company focusing on production and development of assets
through its subsidiary Matra Petroleum USA, Inc (“Matra USA”). Matra USA began its operations in 2013
and operates in the USA where it owns 170 leases covering an area of about 45,640 net acres located
in the Texas Panhandle region. The leases are located just outside the Borger city limits. Matra has its
office in Stockholm, its US head office in Houston, Texas and a field office in Borger to manage day-to-
day operations and production.

Through several acquisitions since 2013, Matra has created an asset base containing 22.8 million
barrels of oil equivalent (‘mmboe”) of proven oil and gas reserves. Approximately 85 percent of the
reserves are currently nonproducing presenting significant opportunities for development. The proven
reserves are conventional and the producing reservoirs have depths of between 500 and 1,000 meters
with average wells drilled to a depth of 1,000 meters.

The Matra Group is focused on production and development with the objective to increase oil and gas
reserves and production over time. About 440 drilling opportunities have been identified within Matra’s
leases, providing the basis and opportunity for future growth along with selective acquisitions. The
company has also identified more than 410 opportunities to improve production from existing wells
through reopening of shut-in wells, refracting, deepening and work-overs. Based on these opportunities,
Matra is targeting production of up to 6,000 boepd, subject to market conditions and availability of
financing.

Production
Produced oil is trucked into the Valero refinery located in the Northwest Moore County in the Panhandle
area. Produced gas is tied into the DCP Midstream L.P. (“DCP”) gas pipeline network, which operates
an extensive gathering system called the “Panhandle Super System”, and the Energy Transfer Partners
pipeline system which operates a gas processing plant in the Pampa area.

Prices and production volumes
                                     Twelve months 2018                     Twelve months 2017
                                                    Total oil                               Total oil
                               Oil, bbl Gas, mcf                      Oil, bbl  Gas, mcf
                                                   equivalent                              equivalent
 Produced volume, gross        140,294    743,709     264,246         127,080    707,543      245,004
 Average daily production,
 gross                             384       2,038            724         348        1,938           671
 Produced volume, net          115,184     561,668        208,795     103,714      523,251       190,923
 Average daily production,
 net                               316       1,539            572         284        1,434           523
 Sold volume                   114,196     561,668        207,807     104,286      523,251       191,495
 Net price (USD/Unit)            61.91        6.72          52.18       47.53         6.78         44.41
 Revenue from sales of oil
 and gas (TUSD)                  7,070        3,773        10,843        4,957       3,548          8,505

Hedging
Matra’s policy is to hedge at least 50 percent of the aggregated projected oil production anticipated to
be sold in the ordinary course of business, with a combined duration of at least 36 months, in accordance
with the Company’s financing agreements.




                                                                                                       5
      Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 6 of 56



Reserves
Matra’s ownership interest is held through typical oil and gas leases in the state of Texas. Matra’s asset
portfolio primarily comprises producing assets and development opportunities, together with appraisal
opportunities, all of which are located in the Texas Panhandle area.

The net present value at a 10 percent discount rate (PV10) of Matra Petroleum’s proved net oil and gas
reserves as per 31 December 2018 increased by 75% to 265 million USD (151 million USD in previous
third-party reserve appraisal as per 30 November 2017). Proved oil and gas reserves were estimated at
22,758 (20,964) thousand barrels of oil equivalent (“mboe”). The increase in value and reserves resulted
from successful drilling, an acquisition and higher oil and gas prices.

 Category                                                Net reserves                       PV (10%)

                                            Oil, mbbl     Gas, mmcf         mboe        Thousand USD
 Proved developed producing                    1,834         8,951           3,326          49,972
 Proved developed non-producing                2,675         18,030          5,680          67,309
 Proved undeveloped                            8,889         29,176         13,752          147,444
 Total proved                                 13,398         56,157         22,758          264,725

Proved developed producing reserves increased by 40%, from 2,378 mboe to 3,326 mboe, primarily as
a result of the successful drilling campaign. In the second quarter 2018, Matra acquired 40 oil and gas
leases in the Texas Panhandle region, adding estimated proved reserves of 3,934 mboe with a PV 10
of 40.3 million USD as per 31 December 2018.

Non-producing leases with reserves of approximately 1,900 mboe mainly in the proved undeveloped
category, included in previous reserve report, were deemed non-economical and relinquished.

The estimate of reserves has been conducted by independent petroleum consultants DeGolyer and
MacNaughton and were prepared in compliance with the United States Securities and Exchange
Commission (SEC) regulations. Future prices were estimated using guidelines established by the SEC
and FASB based on the 12 months average NYMEX oil price and gas price.




                                                                                                        6
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 7 of 56




Board of Directors and Management
Board of directors
                  Eric Forss
                  Chairman of the board of directors
                  Independent in relation to the company and major shareholders

                  Mr. Forss (born 1965) has been the chairman of the board since 2016. He has about
                  30 years of management experience from the oil and gas industry. He has a BSc
                  degree in Finance from Babson College, Wellesley MA, USA.

Mr. Forss is also chairman and board member of D.O.Y AB, Mediagruppen Stockholm MGS AB,
Gangsters Post AB and WINDFORSS ENERGY AB, CEO and board member of S.O.G. Energy
Svenska Oljegruppen AB, board member of Forsinvest Aktiebolag, Forcenergy AB, and board deputy
of Fogel Partners AB

Holding in Matra Petroleum AB: 1 942 585 shares (Privately and via Forsinvest AB)

                Maxim Barskiy
                Director and Managing director
                Not independent in relation to the company and major shareholders

                Mr. Barskiy (born 1974) has been a member of the board and the Managing director of
                Matra Petroleum AB since 2017. He has been Chief Executive Officer and Managing
                Director of Matra USA from 2013 until November 2018. Maxim has worked in the oil
                and gas industry for more than 13 years. Mr. Barskiy has a MSc degree in Economics
from State University of St. Petersburg, St. Petersburg, Russia.

Holding in Matra Petroleum AB: Holds 50% in Rovelo Investments Ltd, which in turn holds 24,895,219
shares in Matra Petroleum.

               Ekaterina Konshina
               Director
               Independent in relation to the company and major shareholders

               Mrs. Konshina (born 1976) has been member of the board of directors since 2017.
               Ekaterina is a finance professional with 20 years’ experience in various industries,
               including 10 years with listed oil and gas companies. Her expertise covers all major
               areas of finance and accounting functions. Mrs. Konshina was CFO at West Siberian
Resources Ltd. from 2004 to 2008. She holds a MBA from The University of Chicago Booth School of
Business. Mrs. Konshina is also board member of Gekkon Consulting Ltd.

Holding in Matra Petroleum AB: 73,579 warrants.

               Frank C. Lytle
               Director
               Independent in relation to the company and major shareholders

               Mr. Lytle (born 1946), has been a member of the board of directors since 2017. He has
               extensive experience from the oil and gas industry where he successfully has built
               technically strong and team oriented organizations. Mr. Lytle has a BA in Russian
               Studies from University of Houston.

Mr. Lytle is also managing member of Geo-Vision Resources LLC and Trinity Lake LLC.

Holding in Matra Petroleum AB: 73,579 warrants.




                                                                                                  7
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 8 of 56



Management

                Maxim Barskiy
                Group Chief Executive Officer


                Mr. Barskiy (born 1974) has been a member of the board and the Managing director of
                Matra Petroleum AB since 2017. He has been Chief Executive Officer and Managing
                Director of Matra USA from 2013 until November 2018. Maxim has worked in the oil
                and gas industry for more than 13 years. Mr. Barskiy has a MSc degree in Economics
from State University of St. Petersburg, St. Petersburg, Russia.

Holding in Matra Petroleum AB: Holds 50% in Rovelo Investments Ltd, which in turn holds 24,895,219
shares in Matra Petroleum.


                  Sergey Funygin
                  Chief Executive Officer (CEO), Matra Petroleum USA

                  Mr. Funygin (born 1968) has been promoted to Chief Executive Officer of Matra USA
                  in November 2018. Prior to this, Mr Funygin held the position of Chief Operating
                  Officer since 2014. He has more than 21 years of experience in the exploration and
                  production industry. Sergey holds an MBA from Rice University, Houston, TX.

Holding in Matra Petroleum AB: 367,897 warrants


                  Elena Selezneva
                  Chief Financial Officer (CFO)

                  Ms. Selezneva (born 1982) has been CFO at Matra Petroleum AB since 2017 and
                  Chief Financial Officer of Matra USA since 2016, Elena has over seven years of
                  experience in the oil and gas industry and is an ACCA qualified accountant. Elena
                  holds a BSc degree in Accounting from Moscow State University of Economics,
                  Statistics and Informatics.

Holding in Matra Petroleum AB: 367,897 warrants


                Igor Indychko
                Chief Technical Officer (CTO)

                Mr. Indychko (born 1970) has been CTO at Matra USA since 2013. He has over 26
                years of experience in the oil and gas industry. He holds a MSc degree in Petroleum
                Engineering from Moscow Academy of Oil and Gas.

                Holding in Matra Petroleum AB: 220,737 warrants




                                                                                                  8
      Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 9 of 56




Permits and environment
Matra’s operational subsidiary Matra Petroleum Operating, LLC holds an Operator’s license from the
State of Texas regulatory body Railroad Commission of Texas (”TRRC”). TRRC jurisdiction extends to
most of the in-the-field activities of upstream and midstream oil and gas operators in Texas. Under
delegations of authority from the legislature, the TRRC has broad statutory authority to require operators
to conduct oil and gas activities in ways that will prevent waste and to regulate operator activities to
prevent pollution of surface water and groundwater. Any organization performing operations within the
jurisdiction of the TRRC is required to hold an Operator’s license and post a bond in order to obtain and
secure its commitment under the license. Matra Operating has posted a 250 TUSD as security with
TRRC. Non-material fees are paid for annual renewal of Operators license and drilling permits. Matra is
in compliance with TRRC requirements.

Share Information
Listing on First North
Matra Petroleum’s shares are since 20 April 2017 traded at NASDAQ First North in Stockholm. First
North is an alternative market, operated by the different exchanges within NASDAQ Stockholm. It does
not have the legal status as an EU-regulated market. Companies at First North are subject to the rules
of First North and not the legal requirements for admission to trading on a regulated market.

Shares and options outstanding
Matra Petroleum’s registered share capital at 31 December 2018 amounts to TSEK 44,269 represented
by 44,268,652 shares of nominal value SEK 1.00000002. All outstanding shares are common shares.
Each share in the Company entitles the holder to one vote at shareholders’ meetings. Each shareholder
is entitled to cast votes equal in number to the number of shares held by the shareholder in the
Company.

As of 31 December 2018,1,859,485 warrants were outstanding. Each warrant entitles the holder to
subscribe for one (1) new share in the Company at a subscription price of SEK 1.01 per share (nominal
value) during the period between 31 August 2017 and 31 January 2022. If the warrants are fully
exercised it will lead to a dilution of about 4.2 percent of the share capital and votes in the Company
(note 25).

No warrants were issued or exercised in 2018.

Dividend policy
Matra’s strategy is to redeploy cash flows from operations through its capital expenditure program aimed
at increasing oil and gas reserves and production and does not foresee to declare dividends in the near
future. The dividend policy is reviewed annually.

The board of directors propose that no dividend be paid for the year 2018 (nil).




                                                                                                        9
           Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 10 of 56



      Share capital development

Registration                              Number of            Number of          Share capital            Share capital total
                  Event
date                                      shares change        shares total       change (SEK)             (SEK)

2016-10-26        Founded                                                50,000                                           50,000
2017-01-13        New share issue                   450,000            500,000                 450,000                 500,000
2017-01-13        Share split 1:1000           499,500,000         500,000,000                         0               500,000

2017-02-14        New share issue           10,950,513,775 11,450,513,775               10,950,513.78           11,450,513.78

2017-02-28        New share issue           22,020,218,798 33,470,732,573               22,020,218.80           33,470,732.57

                  Reverse share split
2017-02-28                                 -33,437,261,841          33,470,732                         0        33,470,732.57
                  1000:1
2017-03-06        New share issue                 1,359,485         34,830,217            1,359,485.02          34,830,217.60
2017-03-17        New share issue                 4,595,000         39,425,217            4,595,000.08          39,425,217.67
2017-04-06        New share issue                   250,000         39,675,217              250,000.00          39,675,217.68
2018-06-19 *      New share issue                 4,593,435         44,268,652            4,593,435.07          44,268,652.76


* New directed share issue for acquisition of 40 oil and gas leases in the Texas Panhandle region. The subscription price was
SEK 4.19 per share.



      Largest Shareholders (28 February 2019)
                                                                                                        Capital and
       Name                                                          Number of shares                   Votes (%)
       Rovelo Investments Limited                                                   24,895,219                   56,2
       BNY Mellon NA                                                                 4,602,028                   10,4
       Clearstream Banking S.A.                                                      2,963,305                    6,7
       Six Sis AG                                                                    2,511,355                    5,7
       Forsinvest Aktiebolag                                                         1,942,585                    4,4
       Danske Bank International S.A.                                                1,200,000                    2,7
       Dividend Sweden AB                                                            1,125,582                    2,5
       UBS Switzerland AG                                                              918,832                    2,1
       Filip Engelbert                                                                 750,000                    1,7
       Mangold Fondkommission AB                                                       424,064                    1,0
       Total 10 largest shareholders                                                41,332,970                   93,4
       Other shareholders                                                            2,935,682                    6,6
       Total                                                                        44,268,652                  100,0
      Source: Euroclear



      Share Price Development and Turnover
       Ticker                                                   MATRA
       Year high                                                6.64 (24 January 2018)
       Year low                                                 2.19 (21 December 2018)
       Average turnover per day, shares                         24,200
       Period turnover, shares                                  6,048,328



                                                                                                                     10
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 11 of 56




Administration report
The consolidated financial statements of the Matra Petroleum Group (hereafter referred to as “Matra
Petroleum” “Matra” or the “Group”), where Matra Petroleum AB (publ) (“Matra AB”, Matra Petroleum AB”
or the “Company”) with organizational number 559082-2689 is the parent company, and the annual
report for the parent company Matra Petroleum AB (publ) are hereby presented for the twelve months
ended 31 December 2018 and the period 26 October 2016 – 31 December 2017 respectively. Figures
in brackets refer to the corresponding period last year, unless otherwise stated.


Group structure
Matra AB was formed in October 2016 as the parent company of the group. Matra AB consolidated 100
percent of Matra Petroleum USA, Inc. (”Matra USA”), making it a fully owned subsidiary in February
2017. Through several transactions, Matra USA was acquired from its previous shareholders Rovelo
Investment Ltd and Matra Petroleum Ltd (”Matra Ltd”). In exchange, Matra AB issued shares to Rovelo
Investment Ltd and Matra Ltd’s former shareholders. Matra Petroleum Ltd is under liquidation.

Matra AB is incorporated in Sweden and has its office in Stockholm. Matra has its US head office in
Houston, Texas and a field office in Borger to manage day-to-day operations and production. As per 31
December 2018, the Group had 25 employees (32).




                        100%
                                                              100%


          MATRA PETROLEUM LTD                MATRA PETROLEUM USA INC.
               (05375141)                           (0801850046)



                                                            100%

            100%                                                                            100%

             MATRA PETROLEUM                    MATRA PETROLEUM                MATRA TERRA LLC
               OIL & GAS LLC                     OPERATING LLC                   (0803031764)
                (0801857995)                       (0801857996)




Operations
Matra is an independent oil and gas company focusing on production and development of assets
through its subsidiary Matra USA. Matra USA began its operations in 2013 and operates in the USA
where it owns 170 leases covering an area of about 45,640 net acres located in the Texas Panhandle
region. The leases are located just outside the Borger city limits.




                                                                                                   11
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 12 of 56



Production
Crude oil and gas production, sales volumes and achieved selling prices are presented in the tables
below:

                                    Twelve months 2018                      Twelve months 2017
                                                   Total oil                                Total oil
                              Oil, bbl Gas, mcf                       Oil, bbl  Gas, mcf
                                                  equivalent                               equivalent
 Produced volume, gross       140,294    743,709     264,246          127,080    707,543      245,004
 Average daily production,
 gross                             384       2,038            724         348        1,938           671
 Produced volume, net          115,184     561,668        208,795     103,714      523,251       190,923
 Average daily production,
 net                               316       1,539            572         284        1,434           523
 Sold volume                   114,196     561,668        207,807     104,286      523,251       191,495
 Net price (USD/Unit)            61.91        6.72          52.18       47.53         6.78         44.41
 Revenue from sales of oil
 and gas (TUSD)                  7,070        3,773        10,843        4,957       3,548          8,505

Gross production, including production from acquired properties effective 1st April 2018, increased 10
percent in the twelve months ended 31 December 2018 and amounted to 270,538 boe, corresponding
to 741 boepd. Production from acquired properties were included in the consolidated operational results
from the closing date on 4 June 2018.

Consolidated gross production increased by 8 percent in the twelve months ended 31 December 2018
and amounted to 264,246 boe, corresponding to 724 boepd (245,004 boe and 671 boepd). The net
consolidated production amounted to 208,795 boe, corresponding to 572 boepd (190,923 boe and 523
boepd). 55 percent of the production was oil and 45 percent was gas.

Oil and gas reserves
The net present value (PV10) of Matra Petroleum’s proved net oil and gas reserves as per 31 December
2018 increased by 75% to 265 million USD (151 million USD in previous third party reserve appraisal
as per 30 November 2017). Proved oil and gas reserves were estimated at 22,758 (20,964) mboe. The
increase in value and reserves resulted from successful drilling, an acquisition and higher oil and gas
prices.

 Category                                                    Net reserves                     PV (10%)
                                                                                              Thousand
                                              Oil, mbbl       Gas, mmcf           mboe          USD
 Proved developed producing                       1,834           8,951           3,326        49,972
 Proved developed non-producing                   2,675          18,030           5,680        67,309
 Proved undeveloped                               8,889          29,176           13,752       147,444
 Total proved                                    13,398          56,157           22,758       264,725

The estimate of reserves has been conducted by independent petroleum consultants DeGolyer and
MacNaughton and were prepared in accordance with the United States Securities and Exchange
Commission (SEC) regulations. Future prices were estimated using guidelines established by the SEC
and FASB based on the 12 months average NYMEX oil price and gas price.

Revenue
Total revenue in the year ended 31 December 2018 amounted to TUSD 11,046, representing a 20
percent increase compared with the year ended 31 December 2017 (TUSD 9,234). Total revenue
included revenue from sales of oil of TUSD 7,070, gas TUSD 3,773 and other income TUSD 203. The
increase in revenue was primarily driven by higher selling prices for oil and higher production. Revenues
include revenues of TUSD 864 from acquired properties from 4 June 2018. The average received selling
prices amounted to USD 61.91 per bbl for oil and USD 6.72 per mcf for gas (USD 47.53 per bbl and
USD 6.78 per mcf).


                                                                                                      12
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 13 of 56




Matra sells its oil to the Valero refinery located in the Northwest Moore County in the Panhandle area.
The gas is tied into the DCP Midstream L.P. gas pipeline network, and the Energy Transfer Partners
pipeline system, both local Texas systems.

Costs
Production costs for the year amounted to TUSD 6,196 representing an increase of 22 percent
compared with the year ended 31 December 2017 (TUSD 5,070). Production costs include oil and gas
production costs amounting to TUSD 5,657 (TUSD 4,665). Oil and gas production costs increased as
operations expanded though the acquisition of additional oil and gas leases in the Texas Panhandle.

Oil and gas production costs, excluding production taxes and inventory movements, per gross boe in
the year ended 31 December 2018 were USD 21 (USD 19) and depletion costs per gross boe for the
same period were USD 6 (USD 5). Low temperatures required additional hot oil treatment, compressor
repairs, electrical and flowline repairs that affected the 2018 production costs. The depletion charges
per boe were adjusted to reflect the updated reserve report as of 31 December 2018 and the CoreTerra
acquisition.

General and administrative expenses amounted to TUSD 3,459 in the year ended 31 December 2018,
an increase of 4 percent as compared to the year ended 31 December 2017 (TUSD 3,318) which was
mostly due to higher payroll and legal fees in 2018.

Other gain/(loss)
Other gain/(loss) amounted to TUSD 4,759 (TUSD -109) and represent a gain on bargain purchase of
TUSD 5,186 (nil) and a gain of TUSD 129 (loss of TUSD -664) from revaluation of derivative contracts
held by the company for hedging purposes during the year and losses realized on settlement of
derivative contracts of TUSD -556 (TUSD 555) accordingly.

The purchase price for the CoreTerra acquisition was significantly lower than the net present value of
the acquired oil and gas reserves as per the reserve evaluation. Therefore, the fair value exceeds the
purchase price and a gain on bargain purchase of TUSD 5,186 was recorded, which positively affected
the Operating result and EBITDA for the year ended 31 December 2018.

Operating result and EBITDA
The operating result for the year ended 31 December 2018 amounted to TUSD 4,422, compared to
TUSD -560 for the year ended 31 December 2017. EBITDA for the year ended 31 December 2018
amounted to TUSD 6,022 (TUSD 1,400).

Net financial items
The net financial items amounted to TUSD -7,912 in the year ended 31 December 2018 (TUSD -6,566).
The difference was a result of increases in debt and interest rates and movements in foreign currency
exchange rates. Interest of TUSD 5,624 on the term loan with Melody Business Finance LLC, recorded
as finance cost, is due at maturity 31 December 2019.

Tax
There was no tax charge for the reporting period ended 31 December 2018 (nil).

Result
For the year ended 31 December 2018 Matra reports a net result after tax of TUSD -3,490 corresponding
to an earnings per share, before and after dilution, of USD -0.08 (net result after tax of TUSD -7,126 and
-0.18 USD per share).




                                                                                                       13
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 14 of 56



Investment
Total investments in the year ended 31 December 2018 amounted to TUSD 6,766 compared to TUSD
5,172 for the year ended 31 December 2017.

In the year ended 31 December 2018, Matra drilled 17 new production wells, all of which were
completed and on production as of the reporting date.

Financing and Liquidity
Effective 30 March 2018, Matra closed the financing transaction, under which Melody would provide up
to MUSD 10 of additional capital to fund Matra’s 2018 drilling and development program. As of 31
December 2018 Melody had advanced TUSD 7,977 under the facility.

Effective 30 March 2018, the Credit Agreement with Legacy Texas Bank was amended, whereby
financial covenants compliance was moved to the year end 31 December 2018 and principal
repayments under the Legacy Term Loan were deferred until 1 April 2019.

As of 31 December 2018 Matra’s total liquidity amounted to TUSD 1,155 (December 31, 2017: TUSD
604). Cash flow from operations for the year ended 31 December 2018 amounted to TUSD -406 (TUSD
-342).

As per date of the annual report, loans provided under the credit agreements with Legacy Texas Bank
and Melody have been classified as current liabilities in the balance sheet, as they mature in the third
and fourth quarters 2019. Matra intends to and is in the process of renegotiating the terms of debt and/or
securing debt refinancing of the loans prior to maturity. Further information is provided in the section
Continued operations – Going Concern below.

Continued Operations – Going Concern
The board of directors continuously evaluates the group’s liquidity and financial resources in the short-
and the long term perspective. In connection with the preparation of the Annual Report, the board should
evaluate this with a twelve months perspective.

As of the date of this directors’ report, the group’s liquidity is constrained and Matra Petroleum’s U.S
subsidiary has not secured refinancing or extension of loans and commitments that expire in the coming
year, including loans provided under credit agreements with Legacy Texas Bank and Melody Business
Finance, see note 19. Negotiations are being conducted with the U.S subsidiary’s creditors and the
group is evaluating other financing alternatives with the objective to extend maturities and/or refinancing
of Group companies’ commitments and to secure sufficient liquidity for the operations. The U.S
subsidiary has taken and is taking action to improve operating cash flow and improve liquidity.

As the Group has not secured financing for the coming twelve months, material uncertainties exist
regarding the U.S subsidiary’s financial situation which may cast significant doubt on the Group’s ability
to continue as a going concern. Should the outcome of abovementioned activities not be favorable, it
could mean that the conditions for continued operations would be insufficient.

The board of directors considers that it is probable that the abovementioned actions and activities can
be executed and that liquidity will be strengthened. This report has therefore been prepared with the
going concern assumption.


Parent company
The parent company’s net result before tax for the year ended 31 December 2018 amounted to
TSEK -4,660 (TUSD -531 at SEK/USD 8.7809) compared to the net result before tax for the year ended
31 December 2017 of TSEK -6,666 (TUSD -790 at SEK/USD 8.4349). The parent company became the
parent company of the group during the year ended 31 December 2017.

As of 31 December 2018, the liquidity of the parent company amounted to TSEK 249, equivalent of
TUSD 28 at SEK/USD 8.8707 (TSEK 990 an equivalent of TUSD 121 at SEK/USD 8.1702).


                                                                                                        14
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 15 of 56



Significant events following 31 December 2018
In March 2018, one of Matra USA’s former directors initiated an arbitration proceeding by filing an
Arbitration Demand for an alleged breach of an employment agreement and Matra USA filed a
counterclaim. In October 2018, the Arbitrator issued an opinion in the plaintiff’s favour, which Matra USA
moved to vacate in the United State Southern District court. A court hearing was held in January 2019.
In February 2019, the court confirmed the Arbitration award to the former director. Matra is evaluating
financing and settlement options for the award. The awarded compensation of TUSD 2,400 has been
accrued in the financial statements, see note 5 and 22.


Board of directors
Matra’s board of directors consists of four ordinary members, including the chairman of the board, with
no deputy board members, all of whom are elected for the period up until the end of the annual
shareholders’ meeting 2019. The board of directors consist of Eric Forss (Chairman), Maxim Barskiy
(CEO), Ekaterina Konshina and Frank C. Lytle. Three of the directors are independent in relation to the
company and major shareholders and one director is not independent in relation to the company and
major shareholders.

Remuneration to executive management
Remuneration to the managing director and executive management consists of basic salary, other
benefits and pensions. Other members of the executive management are the three persons who
together with the managing director, comprise the Group management (note 7).

As of 31 December 2018, the managing director receives USD 1,500 (USD 16,833) per month excluding
medical insurance benefits. Other persons of the executive management receive market rated monthly
salaries and customary benefits. No variable remuneration is paid. Individual remuneration to the
managing director is approved by the board of directors, and individual remuneration of other members
of the executive management are determined by the managing director.

Share data
There was one new share issue in 2018 to Melody Capital Partners, LP (“Melody”) as part of the
consideration for the assets acquired. Melody received a total of 4,593,435 shares valued at SEK
19,246,493 (MUSD 2.2) corresponding to a subscription price of SEK 4.19.

As per reporting date, the number of outstanding shares in Matra Petroleum AB (publ) amounted to
44,268,652 (basic) and 46,128,137 (diluted). As per 31 December 2017, the number of outstanding
shares in Matra Petroleum AB (publ) amounted to 39,675,217 (basic) and 41,534,702 (diluted).

On 20 April 2017, the trading of shares in Matra Petroleum commenced on Nasdaq First North.

Warrants to management
On 8 February 2017, it was resolved to issue a maximum of 1,859,485 warrants in order to replace
previous ownership assurances to management in Matra USA which were issued on 28 February 2017.
Each warrant entitles the holder to subscribe for one (1) new share in the Company at a subscription
price of SEK 1.01 per share (nominal value) during the period between 31 August 2017 and 31 January
2022. If the warrants are fully exercised it will lead to a dilution of about 4.2 percent of the share capital
and votes in the Company (note 25). No warrants were issued or exercised in the year ended 31
December 2018.

Seasonal effects
Harsh winters may cause wells being shut down due to frozen oil and gas lines as well as higher costs
of oil treatment as compared to summer season which will lead to lower production and higher costs in
winter. In summer time production may be impacted by electrical problems resulted from thunder storms.




                                                                                                           15
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 16 of 56



Transactions with related parties
Remuneration to senior management and the Board of Directors in the year ended 31 December 2018
was TUSD 728 compared to the year ended 31 December 2017 TUSD 720. The difference was due to
no staff in the 1st quarter 2017 in the parent company. Other related party transactions occurred in 2018
are disclosed in the notes 7 and 26.

Risk and uncertainties
The Matra Group is working to increase local production of hydrocarbons in Texas, USA by
implementing an extensive investment programme focused on the development and modernisation of
infrastructure for oil and natural gas production. In the course of these operations the Group manages
a complex array of industry-specific risks, such as price trends for oil and gas, liquidity and capital risks,
currency risks and interest rate risks, licensing issues regarding exploration, processing and the
environment, as well as the uncertainty in the value of the exploration work done and of the subsequent
field development work. As the operations focus on production rather than exploration, the risk is
deemed to be moderate. Further risks and uncertainties are presented in the section Notes to the
consolidated financial statements.

Dividend
The board of directors propose that no dividend be paid for the year.


Proposed disposition of unrestricted earnings
The board of directors propose to the annual general meeting that the share premium reserve of SEK
252,562,066, the retained earnings of SEK -6,666,667 and the loss for the year, SEK -4,659,943 be
brought forward in accordance with the table below:


                                                                                            2018
 Share Premium Reserve                                                               252,562,066
 Retained earnings                                                                    -6,666,667
 Loss for the year                                                                    -4,659,943
 Total                                                                               241,235,456
 To be brought forward                                                               241,235,456


Financial statements
The result of the group’s and parent company’s operations and the financial position at the end of the
financial year is shown in the following income statement, balance sheet, cash flow statement, statement
of changes in equity and related notes. Balance sheet and income statement will be resolved at the
Annual General Meeting, 23 May 2019.




                                                                                                           16
    Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 17 of 56



CONSOLIDATED INCOME STATEMENT AND STATEMENT OF
COMPREHENSIVE INCOME

Expressed in TUSD                                      Notes            2018         2017

Revenue                                                        3      11,046         9,234
Costs of sales:
Production costs                                               4       -6,196       -5,070
Depletion and accretion                                                -1,728       -1,297
Gross profit/loss                                                       3,122        2,867

General and administrative                              5, 6, 7        -3,459       -3,318

Other gain / (loss)
Gain on bargain purchase                                    12          5,186            -
Net gain/loss on derivative contracts                        9           -427         -109
Operating profit/loss                                                   4,422         -560

Net financial items
Finance costs                                                  8       -7,912       -6,566
                                                                       -7,912       -6,566

Profit/loss before tax                                                 -3,490       -7,126

Income tax                                                  10              -            -
Profit/loss after tax                                                  -3,490       -7,126
Result for the year                                                    -3,490       -7,126

Attributable to:
Shareholders of the Parent Company                                     -3,490       -7,126
                                                                       -3,490       -7,126
Other comprehensive result
Items that may be reclassified to profit or loss
Currency translation gains/losses                                         14          160
                                                                          14          160
Total comprehensive loss

Attributable to:
Shareholders of the Parent Company                                     -3,476       -6,966


Basic and diluted earnings per share, USD                               -0.08        -0.18
Weighted average number of shares, basic and diluted               42,318,015   38,908,131

Number of shares at year end (basic)                               44,268,652   39,675,217
Number of shares at year end (diluted)                             46,128,137   41,543,702




                                                                                         17
    Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 18 of 56



CONSOLIDATED BALANCE SHEET

Expressed in TUSD                       Notes        2018          2017

ASSETS
Non-current assets
Oil and gas properties                          14     99,029       80,957
Other tangible fixed assets                               183          275
Other non-current assets                        13        250          250
Total non-current assets                               99,462       81,482

Current assets
Inventories                                               238          170
Trade and other receivables                     15        820        1,296
Derivative instruments                          23        129            -
Cash and cash equivalents                       16      1,155          604
Total current assets                                    2,342        2,070
TOTAL ASSETS                                          101,804       83,552


EQUITY AND LIABILITIES
Equity
Shareholders' equity                            17     20,360       21,650
Non-controlling interest                                1,795        1,795
Total equity                                           22,155       23,445

Liabilities
Non-current liabilities
Borrowings                                      19         59       52,625
Decommissioning provision                       24      1,842        1,011
Total non-current liabilities                           1,901       53,636
Current liabilities:
Borrowings                                      19     71,706          953
Trade and other payables                        21      3,307        2,080
Accrued liabilities                             22      2,735        3,056
Derivative instruments                          23          -          382
Total current liabilities                              77,748        6,471

Total liabilities                                      79,649       60,107

TOTAL EQUITY AND LIABILITIES                          101,804       83,552




                                                                          18
   Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 19 of 56



CONSOLIDATED STATEMENTS OF CASH FLOWS


Expressed in TUSD                                           Notes        2018     2017

Cash flows from operating activities
Net result                                                              -3,490   -7,126
Adjustments for:
    Depletion, depreciation and amortisation                             1,729    1,297
    Gain on bargain purchase                                       12   -5,186        0
    Finance costs                                                   8    7,912    6,480
    Unrealised gain/ loss on derivative contracts                   9     -129      664
    Loss on returned leased car                                              -      -37
Interest paid                                                           -1,303   -1,250
Changes in working capital                                                  61     -370
Net cash (outflow) from operating activities                             -406     -342
Cash flows from investing activities
   Oil and gas properties acquisition                                        -   -5,172
   Investment in oil and gas properties                                 -6,766        -
Net cash (outflow) from investing activities                            -6,766   -5,172
Cash flows from financing activities
   Proceeds from issue of shares                                            -     5,701
   Issue costs                                                            -14    -1,065
   Loan advances received                                               7,977         -
   Loan repayment                                                        -210         -
   Cash paid for finance costs                                            -44      -210
Net cash inflow from financing activities                               7,709    4,426

Net increase (decrease) in cash and cash
equivalents                                                               537    -1,088
Cash and cash equivalents at the beginning of the financial year          604     1,532
Effects of exchange rate changes on cash and cash equivalents              14       160
Cash and cash equivalents at the end of year                            1,155      604




                                                                                      19
               Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 20 of 56



         CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY

                                                       Additional
                                                         paid in        Foreign                               Non-
                                           Share      capital/Other    currency      Retained              controlling   Total
Expressed in TUSD                          capital      reserves      translation     deficit     Total     interest     equity
Total equity as at 1 January 2017                 -          71,931              -    -47,951     23,980        1,795     25,775
Result for the period                             -               -              -     -7,126     -7,126             -    -7,126
Translation differences                           -               -           160             -      160             -       160
Total comprehensive
income for the period                            -               -            160       -7,126    -6,966            -    -6,966
Acquisition of Matra Petroleum USA, Inc.     3,665          -3,665              -            -         -            -         -
New shares issue (cash)                        756           4,945              -            -     5,701            -     5,701
Issue costs                                      -          -1,065              -            -    -1,065            -    -1,065
Total equity as at 31 December 2017          4,421          72,146            160      -55,077    21,650        1,795    23,445


                                                       Additional
                                                         paid in        Foreign                               Non-
                                           Share      capital/Other    currency      Retained              controlling   Total
Expressed in TUSD                          capital      reserves      translation     deficit     Total     interest     equity
Total equity as at 1 January 2018            4,421           72,146           160     -55,077     21,650        1,795     23,445
Result for the period                             -               -              -     -3,490     -3,490             -    -3,490
Translation differences                           -               -            14             -       14             -        14
Total comprehensive
income for the period                            -               -             14       -3,490    -3,476            -    -3,476
New shares issue (non-cash)                    525           1,675              -            -     2,200            -     2,200
Issue costs                                      -             -14              -            -       -14            -       -14
Total equity as at 31 December 2018          4,946          73,807            174      -58,567    20,360        1,795    22,155




                                                                                                                    20
   Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 21 of 56



PARENT COMPANY INCOME STATEMENT AND
STATEMENT OF COMPREHENSIVE INCOME

                                                                  From 26
                                                                  Oct 2016
                                                                 to 31 Dec
Expressed in TSEK                           Notes        2018         2017

Revenue                                                 2,202         185

Operating expenses

Other external services                             6   -3,982      -5,653
Personnel expenses                                  7     -352        -457
Total operating expenses                                -4,334      -6,110
Operating result                                        -2,132      -5,925

Profit/loss from financial items
Loss from shares in group companies             11      -2,526          -
Exchange losses                                              -       -727
Interest expenses                                           -2        -14
Total profit/loss from financial items                  -2,528       -741

Income tax                                      10           -           -

Net loss for the year                                   -4,660      -6,666


Other comprehensive income for the period                    -           -
Total comprehensive income for the
period                                                  -4,660      -6,666




                                                                             21
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 22 of 56



PARENT COMPANY BALANCE SHEET

Expressed in TSEK                       Notes          2018        2017


ASSETS

Non-current assets

Participations in Group companies               11   287,766     270,520

Total non-current assets                             287,766     270,520


Current assets

Current receivables

Receivables from Group companies                        269         484

Prepaid expenses and accrued revenues           15      132         101

Total current receivable                                401         585


Cash and cash equivalents                       16      249         990

Total current assets                                    650        1,575

TOTAL ASSETS                                         288,416     272,095



SHAREHOLDERS EQUITY AND LIABILITIES

Shareholders' Equity                            17

Restricted equity:

Share capital                                         44,269      39,675

Unrestricted equity

Share premium reserve                                252,562     238,075

Retained earnings                                    -11,326      -6,666

Total shareholders' equity                           285,505     271,084


Current Liabilities

Accounts payable - trade                        21      580         440

Liabilities to Group companies                          502          80

Accrued liabilities                             22     1,829        491

Total current liabilities                              2,911       1,011

TOTAL SHAREHOLDERS' EQUITY AND LIABILITIES           288,416     272,095



                                                                           22
    Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 23 of 56



PARENT COMPANY CASH FLOW STATEMENT

                                                                                                         From 26
                                                                                                         Oct 2016
                                                                                                         - 31 Dec
Expressed in TSEK                                                                        2018                2017

Cash flows from operating activities
Operating profit/loss after financial items                                          -4,660               -6,666
Adjustments for:
   Loss from shares in group companies                                               2,526                        -

   Increase/decrease in other current receivables                                     -341                  -585
   Increase/decrease in accounts payable - trade                                       140                   440
   Increase/decrease in other current operating liabilities                          1,760                   571
Net cash (outflow) from operating activities                                             -575             -6,240
Cash flows from investing activities
  Capital contribution                                                                      -            -33,714
Net cash (outflow) from investing actitivities                                              -            -33,714
Cash flows from financing activities
  Share issues, net after issue costs                                                    -166             40,944
Net cash (outflow) from financing activities                                             -166             40,944

Net (decrease) in cash and cash equivalents                                              -741                990
Cash and cash equivalents at the beginning of the financial year                          990                  0
Cash and cash equivalents at the end of year                                             249                 990


PARENT COMPANY STATEMENT OF CHANGES IN EQUITY
                                                                              Share
                                                              Share         premium       Retained        Total
Expressed in TSEK                                             capital        reserve       deficit        equity
Opening equity 26 October 2016                                          -            -             -            -
Result for the period                                                   -            -       -6,666        -6,666
Total comprehensive income for the period                               -            -       -6,666        -6,666
Formation of the Company and Share issues,
net after issue costs                                          39,675        238,075                 -    277,750
Closing equity as at 31 December 2017                          39,675        238,075            -6,666    271,084



                                                                              Share
                                                              Share         premium       Retained         Total
Expressed in TSEK                                             capital        reserve       deficit        equity
Opening equity as at 1 January 2018                            39,675         238,075        -6,666       271,084
Result for the period                                                 -              -       -4,660         -4,660
Total comprehensive income for the period                             -              -       -4,660         -4,660
New shares issue                                                4,594          14,653              -       19,247
Issue costs                                                           -          -166              -          -166
Closing equity as at 31 December 2018                          44,269         252,562       -11,326       285,505




                                                                                                             23
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 24 of 56



NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS
For the year ended 31 December 2018 and 31 December 2017 (Tabular amounts are in US Dollars,
unless otherwise stated).

Corporate information and basis of preparation
This annual report has been prepared in accordance with prevailing International Financial Reporting
Standards (IFRS) and the International Financial Reporting Interpretation Committee (IFRIC)
interpretations adopted by the EU Commission and the Swedish Annual Accounts Act (SFS 1995:1554).

These consolidated financial statements (the ”Financial statements”) reflect the activity for the year
ended 31 December 2018 and the comparative for the year ended 31 December 2017.

The financial report of the Parent Company has been prepared in accordance with accounting principles
generally accepted in Sweden, applying RFR 2 Reporting for legal entities, issued by the Swedish
Financial Reporting Board and the Annual Accounts Act (SFS 1995:1554) and reflect the activity of the
Company for the year ended 31 December 2018 and the comparative for the 15 months ended 31
December 2017.

Under Swedish company regulations it is not allowed to report the Parent Company results in any other
currency than Swedish Krona or Euro and consequently the Parent Company’s financial information is
reported in Swedish Krona and not the Group’s reporting currency of US Dollar.

The Board of Directors and the Managing Director have, on 29 April 2019, approved this annual report
and consolidated financial statements for publication. The Board of Directors propose that the retained
earnings of the Parent Company will be retained, and no dividend is paid.

Accounting standards, amendments and interpretations

    (i)     New and amended standards adopted by the group

The group has applied the following standards and amendments for the first time for their annual
reporting period commencing 1 January 2018:

IFRS 9 “Financial Instruments”
The standard replaces the provisions of IAS 39 that relate to the recognition, classification and
measurement of financial assets and financial liabilities, derecognition of financial instruments,
impairment of financial assets and hedge accounting.

IFRS 15 “Revenue from contract with customers”
The standard replaces IAS 18 “Revenues” and IAS 11 “Construction Contracts”. The new standard is
based on the principle that revenue is recognised when control of a good or services transfers to a
customer. The good or service is transferred when the customer acquires control over the asset, which
may happen either over time or at a particular point in time. In all important respects the Group’s previous
revenue recognition practices conform with IFRS 15 and the new Standard will therefore have no impact
on the Group’s performance and financial position. However, additional information about the
disaggregation of revenue is given in Note 1.

A new five-step model must be applied before revenue can be recognised: 1) identify contracts with
customers; 2) identify the separate performance obligation; 3) determine the transaction price of the
contract; 4) allocate the transaction price to each of the separate performance obligations, and 5)
recognize the revenue as each performance obligation is satisfied.

At the start of a customer contract, Matra decides whether the goods and/or services that are promised
comprise a single performance obligation or several separate performance obligations. A performance
obligation is defined as a distinct promise to transfer a good or service to the customer. A promised
good or service is distinct if both the following criteria are met:




                                                                                                         24
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 25 of 56



    a) The customer can benefit from the good or service either on its own or together with other
       resources that are readily available to the customer, and
    b) The Group’s promise to transfer the good or services to the customer is separately identifiable
       from other promises in the contract.

Due to the nature of Matra’s business the transaction price is linked to the monthly oil and gas price.
Furthermore, the Company doesn’t receive advance payments from customers and none of the Group’s
customer contracts concerning the sale of goods or services is thought to incorporate a significant
financing component. The Group reports no contract assets because it adopts the practical solutions
permitted by the standard which means that moneys for paying a customer contract are reported as
costs at the time when they arise if the write-off period for the asset that the Group would otherwise
have reported is no more than one year.

Matra allocates the transaction price to each performance obligation on the basis of a stand-alone selling
price. A stand-alone selling price is the price at which the Group would sell the good or service separately
to a customer. A stand-alone selling price is directly observable, hence no further calculations are
required to determine a selling price.

Any rebates are allocated proportionately to all performance obligations in the contract unless there is
clear evidence that the rebates do not apply to all performance obligations.

Matra recognizes revenues when the Group fulfills a performance obligation by delivering a good or
service to a customer, i.e. when the customer acquires control over the asset. A performance obligation
be fulfilled at a particular point in time.

Matra’s revenues come mainly from sales of products. Properties operating services relate to only a
limited part of the revenues. Reporting of revenues resulting from sale of the Group’s products is made
at a particular point in time when the customer acquires control of the product – normally upon delivery.

Adjustment of opening balances in 2018

The group has assessed the effects of the above standards introduction and came to a conclusion that
they did not have any material impact on the amounts recognised in current or prior periods. Since IFRS
9 and IFRS 15 have no material impacts in the financial reports, no new opening balance is presented
in 2018.

    (ii)     New standards and interpretations not yet adopted

Certain new accounting standards and interpretations have been published that are not mandatory for
31 December 2018 reporting periods and have not been early adopted by the group.

IFRS 16 “Leases”
This standard will replace IAS 17 “Leases” and requires assets and liabilities arising from all leases, with
some exceptions, to be recognised on the balance sheet. IFRS 16 will apply to the accounting year that
begins on 1 January 2019. The group will apply the standard from its mandatory adoption date. The
group intends to apply the simplified transition approach and will not restate comparative amounts for
the year prior to first adoption. All right-of-use assets will be measured at the amount of the lease liability
on adoption (adjusted for any prepaid or accrued lease expenses).

The Group has reviewed all of the group’s financial leasing arrangements over the last year in light of
the new lease accounting rules in IFRS 16. The standard will affect primarily the accounting for the
group’s operating leases. The Group’s lease contracts mainly concern leased promises, company cars
and production and office equipment. The Group identified only two relevant contract containing
operating leases with no material impact on the financial statements of the Group.

There are no other standards that are not yet effective and that would be expected to have a material
impact on the entity in the current or future reporting periods and on foreseeable future transactions.




                                                                                                            25
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 26 of 56



Basis of consolidation
Subsidiaries are all entities (including structured entities) over which the group has control. The group
controls an entity when the group is exposed to, or has rights to, variable returns from its involvement
with the entity and has the ability to affect those returns through its power to direct the activities of the
entity. Subsidiaries are fully consolidated from the date on which control is transferred to the group.
They are deconsolidated from the date that control ceases.

Intercompany transactions and balances between group companies are eliminated. Accounting policies
of subsidiaries have been changed where necessary to ensure consistency with the policies adopted by
the group.

Non-controlling interests in the results and equity of subsidiaries are shown separately in the
consolidated statement of profit or loss, statement of comprehensive income, statement of changes in
equity and balance sheet respectively.

Non-controlling interest
The Non-controlling interest relates to 100 shares of Series A preferred shares outstanding at both 31
December 2018 and 2017, held by Rovelo Limited in Matra Petroleum USA, Inc. Series A preferred
shareholders are not entitled to receive dividends. As long as any Series A preferred shares are
outstanding, the Company cannot declare dividends to or repurchase shares from the common
shareholders with the exception of stock dividends junior to the Series A preferred shares. On any
voluntary or involuntary liquidation, dissolution, or winding up of Matra USA, the Series A preferred
shareholders are to receive a liquidation preference of approximately TUSD 26 per share before any
amount is paid to the common shareholders. If the amount to be liquidated is less than the liquidation
preference then the Series A preferred shareholders receive all the proceeds. After payment to the
Series A preferred shareholders, Matra USA's remaining assets will be distributed to the common
shareholders.

Matra USA, at the option of the Board of Directors, may at any time redeem wholly or in part the
outstanding Series A shares for approximately TUSD 26 per share. The Series A preferred shareholders
have no voting rights but must approve by a two-thirds majority any amendment, alteration or repeal of
an article of the certificate of incorporation which would materially and adversely impact the preference,
rights, and voting power of the Series A preferred shares. Additionally, pursuant to the Term Loan
described in note 19 ”Borrowings”, the repurchase of any equity interests are not permitted without the
consent of Melody Capital Finance, LLC. As Rovelo holds the Series A preferred shares in Matra USA,
the preferred shares have been recorded within equity on the accompanying consolidated balance
sheets.

Segmental reporting
Operating segments are reported in a manner consistent with the internal reporting provided to the chief
operating decision maker. The board of Matra AB has appointed the Group CEO as chief operating
decision maker.

The Group CEO does not follow the operations in any dimension other than the operations as a whole,
which is why no separate segment reporting is prepared.

Business combinations
The consolidated financial statements incorporate the results of business combinations using acquisition
accounting. In the consolidated statement of financial position, the acquiree’s identifiable assets,
liabilities and contingent liabilities are initially recognized at their fair values at the acquisition date. The
results of acquired operations are included in the consolidated statement of profit or loss from the date
on which control is obtained.

Matra Petroleum AB (publ) (”Matra AB” or ”The Company”) was formed in October 2016 as the parent
company of the group. Matra AB consolidated 100 percent of Matra Petroleum USA, Inc. making it a
fully owned subsidiary in February 2017. Through several transactions, Matra USA was acquired from
its previous shareholders Rovelo Investment Ltd and Matra Petroleum Ltd. In exchange, Matra AB
issued shares to Rovelo Investment Ltd and Matra Ltd’s former shareholders.



                                                                                                              26
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 27 of 56



The transaction did not meet a definition of a business combination in accordance with IFRS 3, Business
Combinations, as it was a transaction under common control, consequently these financial statements
are issued under the legal parent, Matra AB, but are deemed to be a continuation of the legal
subsidiaries Matra USA and Matra Ltd, which have been under common control, and hence comparative
information have been included. The capital structure reflects the number of shares and the stated
capital of Matra AB.

Acquisition-related costs are expensed as incurred.

Foreign currency translation
Items included in the financial statements of each of the Group’s entities are measured using the
currency of the primary economic environment in which the entity operates (‘functional currency’). The
consolidated financial statements are presented in US dollars (USD) which is the currency the Group
has elected to use as the presentation currency.

Matra AB’s functional and presentational currency is Swedish Kronas.

Foreign currency transactions are translated into the functional currency using the exchange rates at
the dates of the transactions. Foreign exchange gains and losses resulting from the settlement of such
transactions and from the translation of monetary assets and liabilities denominated in foreign currencies
at year end exchange rates are generally recognised in profit or loss. They are deferred in equity if they
relate to qualifying cash flow hedges and qualifying net investment hedges or are attributable to part of
the net investment in a foreign operation.

Foreign exchange gains and losses that relate to borrowings are presented in the statement of profit or
loss, within finance costs. All other foreign exchange gains and losses are presented in the statement
of profit or loss on a net basis within other income or other expenses.

Non-monetary items that are measured at fair value in a foreign currency are translated using the
exchange rates at the date when the fair value was determined. Translation differences on assets and
liabilities carried at fair value are reported as part of the fair value gain or loss.

On consolidation, exchange differences arising from the translation of any net investment in foreign
entities, and of borrowings and other financial instruments designated as hedges of such investments,
are recognised in other comprehensive income. When a foreign operation is sold or any borrowings
forming part of the net investment are repaid, the associated exchange differences are reclassified to
profit or loss, as part of the gain or loss on sale.

The following rates were used to translate these financial statements:



 Currency                 As at 31         Average for            As at 31              Average for 15
                         December                2018        December 2017               months to 31
                             2018                                                      December 2017

 SEK to USD                  8.8707              8.7809                  8.1822                  8.4349



Oil and gas properties
The Company follows the successful efforts method of accounting for its oil and natural gas activities.
Using this method of accounting, costs associated with the acquisition, drilling and equipping of
successful exploratory wells and the cost of development wells are capitalized and depleted by the units-
of-production method over the life of the related reserves. Lease acquisition costs are amortized over
total proved reserves and all other capitalized costs are amortized over proved developed reserves.
Estimated future abandonment and site restoration costs are included in the amortization base, and
estimated salvage values are taken into account in the depletion calculation. Geological and geophysical
costs, delay rentals and drilling costs of unsuccessful exploratory wells are charged to expense as
incurred. Reserve estimates on proved properties and evaluation and impairment of proved and

                                                                                                       27
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 28 of 56



unproved properties are based on subjective engineering and management judgment and, as such, are
inherently imprecise. Accordingly, changes in these estimates will occur as additional information
becomes available in the future.

All of the Company's oil and natural gas properties are proved. The Company performs its impairment
review of proved oil and natural gas properties on a depletable unit (field) basis when there is an
indication for a change in the value of oil and gas properties to determine that the net book amount of
capitalized costs within each field is covered by the anticipated future net revenue from oil and gas
reserves attributable to the Group’s interest in related fields.

Other tangible assets
Other tangible fixed assets are stated at historical cost less accumulated depreciation and any
accumulated impairment losses. Depreciation is provided at rates calculated to write off the cost of
assets, less their estimated residual value, over their expected useful economic lives on the following
basis:

Computers and office equipment - 25% per annum straight line.

Vehicles and other equipment – 33% per annum straight line.

The assets’ residual values, useful lives and depreciation methods are reviewed, and adjusted
prospectively if appropriate, if there is an indication of a significant change since the last reporting date.

Financial instruments
Assets and liabilities are recognised initially at fair value with fair value changes in profit or loss unless
stated otherwise. Financial assets are de-recognised when the contractual rights to receive cash flows
from the investments have expired or when substantially all the risk and rewards of ownership have
been transferred. Financial liabilities are de-recognised when the obligations specified in the contract
are either fulfilled or otherwise terminated.

The reported value – after any impairment – of accounts receivable and accounts payable is assumed
to equate to their fair value, since these entries are short-term in nature.

The Group recognizes the following financial assets and liabilities:

Financial assets at amortised cost

Loans and receivables
Loans and receivables are financial assets that are not derivatives, that have fixed or determinable
payments and that are not quoted in an active market. They are included in current assets, with the
exception of assets with maturities greater than 12 months after the reporting date, which are instead
classified as fixed assets. The Group’s loans and receivables comprise Trade and other receivables and
Cash and cash equivalents in the balance sheet.

Trade receivables
Trade receivables are amounts due from customers for goods sold or services performed in the ordinary
course of business. They are generally due for settlement within 30 days and therefore are all classified
as current. Trade receivables are recognised initially at the amount of consideration that is unconditional
unless they contain significant financing components, when they are recognised at fair value. The group
holds the trade receivables with the objective to collect the contractual cash flows and therefore
measures them subsequently at amortised cost (unless the effect of the time value of money is
immaterial), using the effective interest method, less allowance for impairment in value.
The fair value of trade receivables corresponds to their carrying amounts due to the short-term nature
of the current receivables.

The group applies the IFRS 9 simplified approach to measuring expected credit losses which uses a
lifetime expected loss allowance for all trade receivables.

Trade receivables are written off when there is no reasonable expectation of recovery. Indicators that
there is no reasonable expectation of recovery include, amongst others, the failure of a debtor to engage

                                                                                                           28
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 29 of 56



in a repayment plan with the group, and a failure to make contractual payments for a period of greater
than 120 days past due.

Impairment losses on trade receivables are presented as net impairment losses within operating profit.
Subsequent recoveries of amounts previously written off are credited against the same line item.

Cash and cash equivalents
Cash include cash on the group’s current bank accounts and restricted cash. Currently there are no
cash equivalents. While cash and cash equivalents are subject to the impairment requirements of IFRS
9, the identified impairment loss was immaterial.

Financial assets at fair value through profit or loss (FVTPL)
Financial assets measured at FVTPL are assets which do not qualify as financial assets at amortised
cost or at fair value through other compehensive income.

Derivatives
The Company utilizes derivative instruments to manage its exposure to fluctuations in the underlying
commodity prices of crude oil and natural gas sold by the Company. The Company's management sets
and implements hedging policies, including volumes, types of instruments and counterparties, to support
oil and natural gas prices at targeted levels and manage its exposure to fluctuating prices.

The Company’s derivative instruments consist of swap and collar arrangements for oil and natural gas.
In a commodity swap agreement, if the agreed-upon published third-party index price (“index price”) is
lower than the swap fixed price, the Company received the difference between the index price and the
swap fixed price. If the index price is higher than the swap fixed price, the Company pays the difference.
For collar arrangements, the Company receives the difference between an agreed-upon index and the
floor price if the index price is below the floor price. The Company pays the difference between the
agreed-upon ceiling price and the index price if the index price is above the ceiling price. For the years
ended 31 December, 2018 and 2017, net cash settlements received/paid on these derivative contracts
totaled MUSD 0.95 and MUSD 0.66, respectively.

Derivatives are classified as financial assets at fair value through profit or loss unless they are
designated as hedges. They are presented as current assets or liabilities if they are expected to be
settled within 12 months after the end of the reporting period.

Derivatives are initially recognised at fair value on the date a derivate contract is entered into and are
subsequently remeasured to their fair value at the end of each reporting period. Gains or losses relating
to the changes in fair value of the hedging instrument are recognised in the income statement as other
gains/losses.
The Group elected not to apply hedge accounting for its hedges after it assessed benefits resulting from
the application of hedge accounting and concluded that there will not be a material difference in gains
or losses if hedge accounting was applied. The Group will assess appropriateness of application of
hedge accounting on an annual basis.
Financial liabilities at amortised cost
Financial liabilities are measured at amortised cost, unless they are required to be measured at FVTPL,
or the Group has opted to measure them at FVTPL. Borrowings and accounts payable are recognised
initially at fair value, net of any transaction costs incurred, and subsequently at amortised cost using the
effective interest method.

Financial Liabilities at FVTPL
Financial liabilities measured at FVTPL are liabilities which include embedded derivatives and cannot
be classified as amortised cost.

Fair value measurement
The Group bases the fair value of financial instruments depending on available market data at time of
valuation. Valuation methods are categorised into three categories:

Level 1: Unadjusted quoted prices in active markets that are accessible at the measurement date for
identical, unrestricted assets or liabilities. The Company considers active markets as those in which

                                                                                                         29
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 30 of 56



transactions for the assets or liabilities occur in sufficient frequency and volume to provide pricing
information on an ongoing basis.

Level 2: Quoted prices in markets that are not active, or inputs which are observable, either directly or
indirectly, for substantially the full term of the asset or liability. This category includes those derivative
instruments that the Company values using observable market data. Substantially all of the inputs are
observable in the marketplace throughout the term of the derivative instrument, can be derived from
observable data, or supported by observable levels at which transactions are executed in the
marketplace. Instruments in this category include non exchange-traded derivatives such as over-the-
counter commodity price swaps.

Level 3: Measured based on prices or valuation models that require inputs that are both significant to
the fair value measurement and less observable from objective sources (i.e. supported by little or no
market activity).

Inventories
Inventories of hydrocarbons are stated at the lower of cost and net realisable value. Inventories required
for casing of new wells are stated at the lower of cost and net realizable value. Net realisable value is
the estimated selling price in the ordinary course of business, less applicable variable selling expenses.
Inventories of consumable well supplies are recorded in the income statement immediately as they
purchased only when they are required and only immaterial amount well supplies is held by the
Company.

Current and deferred taxation
The income tax expense or credit for the period is the tax payable on the current period’s taxable income
based on the applicable income tax rate for each jurisdiction adjusted by changes in deferred tax assets
and liabilities attributable to temporary differences and to unused tax losses.

The current income tax charge is calculated on the basis of the tax laws enacted or substantively
enacted at the end of the reporting period in the countries where the company’s subsidiaries and
associates operate and generate taxable income. Management periodically evaluates positions taken
in tax returns with respect to situations in which applicable tax regulation is subject to interpretation. It
establishes provisions where appropriate on the basis of amounts expected to be paid to the tax
authorities.

Deferred income tax is provided in full, using the liability method, on temporary differences arising
between the tax bases of assets and liabilities and their carrying amounts in the consolidated financial
statements. Deferred income tax is determined using tax rates (and laws) that have been enacted or
substantially enacted by the end of the reporting period and are expected to apply when the related
deferred income tax asset is realised or the deferred income tax liability is settled.
Deferred balances are recognised in respect of all timing differences that have originated but not
reversed by the balance sheet date, except:

       The recognition of deferred tax assets is limited to the extent that it is probable that they will be
        recovered against the reversal of deferred tax liabilities or other future taxable profits;
       Any deferred tax balances are reversed if and when all conditions for retaining associated tax
        allowances have been met; and
       Where timing differences relate to interests in subsidiaries and the group can control their
        reversal and such reversal is not considered probable in the foreseeable future.

Deferred tax assets are recognised only if it is probable that future taxable amounts will be available to
utilise those temporary differences and losses.
Current and deferred tax is recognised in profit or loss, except to the extent that it relates to items
recognised in other comprehensive income or directly in equity. In this case, the tax is also recognised
in other comprehensive income or directly in equity, respectively.




                                                                                                           30
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 31 of 56



Equity
Share capital consists of the registered share capital for the Parent, Matra AB. Share issue costs arising
on the issue of new equity are recognised directly in equity as a reduction of the share proceeds
received. Excess contribution in relation to the issuance of shares is accounted for in the item additional
paid-in-capital.

The currency translation reserve contains unrealised translation differences due to the conversion of the
functional currencies into the presentation currency.

Retained earnings contain the accumulated results attributable to the shareholders of the Parent
Company.

Decommissioning provisions
A decommissioning provision is recognized when the group has a present legal or constructive
obligation as a result of past events, it is probable that an outflow of resources is required to settle the
obligation and the amount can be reliably estimated.

On fields where the Group is required to contribute to site restoration costs, a decommissioning provision
is recorded to recognise the future commitment. An asset is created, as part of the oil and gas property,
to represent the discounted value of the anticipated site restoration liability and depleted over the life of
the field on a unit of production basis. The corresponding accounting entry to the creation of the asset
recognises the discounted value of the future liability. The discount applied to the anticipated site
restoration liability is subsequently released over the life of the field and is charged to financial expenses.
Changes in site restoration costs and reserves are treated prospectively and consistent with the
treatment applied upon initial recognition.

Provisions are measured at the present value of management’s best estimate of the expenditure
required to settle the present obligation at the end of the reporting period. The discount rate used to
determine the present value is a pre-tax rate that reflects current market assessments of the time value
of money and the risks specific to the liability. The increase in the provision due to the passage of time
is recognised as interest expense.

Leases
Leases of property, plant and equipment where the group, as lessee, has substantially all the risks and
rewards of ownership are classified as finance leases (note 19). Finance leases are capitalised at the
lease’s inception at the fair value of the leased property or, if lower, the present value of the minimum
lease payments. The corresponding rental obligations, net of finance charges, are included in other
short-term and long-term payables. Each lease payment is allocated between the liability and finance
cost. The finance cost is charged to the profit or loss over the lease period so as to produce a constant
periodic rate of interest on the remaining balance of the liability for each period. The property, plant and
equipment acquired under finance leases is depreciated over the asset’s useful life or over the shorter
of the asset’s useful life and the lease term if there is no reasonable certainty that the group will obtain
ownership at the end of the lease term.

Employee benefits
Liabilities for wages and salaries, including non-monetary benefits and accumulating sick leave that are
expected to be settled wholly within 12 months after the end of the period in which the employees render
the related service are recognised in respect of employees’ services up to the end of the reporting period
and are measured at the amounts expected to be paid when the liabilities are settled. The liabilities are
presented as current employee benefit obligations in the balance sheet.

Currently the group has an optional 401(k) Profit sharing plan (“401k plan”) in place in the U.S. In
accordance with the terms of the plan, Matra USA matches 100 percent of contributions made by
qualified employees who chose to participate in the 401k plan. Note 7 provides further details on the
benefit.




                                                                                                            31
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 32 of 56



Warrants to management
The fair value of warrants granted to management for nil consideration as is recognised as an expense
over the relevant service period, being the year to which the bonus relates and the vesting period of the
shares. The fair value is measured at the grant date of the shares and is recognised in equity in the
share-based payment reserve. The number of shares expected to vest is estimated based on the non-
market vesting conditions. The estimates are revised at the end of each reporting period and
adjustments are recognised in profit or loss and the share-based payment reserve.

There was no expense recorded in relation warrants granted to management in these financials as this
expense occurred and was recorded in prior years.

Revenue
Revenues from the sale of crude oil and natural gas are recognised in the income statement net of
royalties attributable to royalty owners. Sales of crude oil and natural gas are recognized when
production is sold to a purchaser at a fixed or determinable price, delivery has occurred, title has
transferred, and collectability of the revenue is probable. Delivery occurs and title is transferred when
production has been delivered to a pipeline, railcar or truck. The sales method of accounting is used for
oil and natural gas sales such that revenues are recognized based on the Company's share of actual
proceeds from the oil and natural gas sold to purchasers. Revenues from the production of natural gas
and crude oil properties in which the Company has an interest with other producers are recognized
based on the actual volumes sold during the period. Any differences between volumes sold and
entitlement volumes, based on the Company's net working interest, which are deemed to be non-
recoverable through remaining production, are recognized as accounts receivable or accounts payable,
as appropriate. For the years ended 31 December 2018 and 2017, there were no significant oil and
natural gas imbalances.

Other income
Other income is the income generated from the oil and gas properties operation services provided by
the Group to a third party. Income from provision of operating services is recognised at a point in time
(a month) based on the number of producing and non-producing wells during the month. Reimbursement
of directly attributable expenses related to the properties operations such as pumpers, trucks, fuel costs
and other expenses is recognised in general and administrative expenses to eliminate these third party
costs from the Group’s financials.

Production costs
Production costs include inventory movements, production taxes, electricity, crude oil heat treatment
(during the winter period), compressor lease/maintenance, field operating team compensation,
maintenance/work-over costs and other costs.

Related party transactions
Matra AB recognises the following related parties: subsidiaries, management, members or the family of
the key management personnel or other parties that are partly, directly or indirectly, controlled by key
management personnel or of its family or of any individual that controls, or has joint control or significant
influence over the entity.

Earnings per share
Basic earnings per share

Basic earnings per share is calculated by dividing:
   - the profit attributable to owners of the company, excluding any costs of servicing equity other
        than ordinary shares by the weighted average number of ordinary shares outstanding during
        the financial year, adjusted for bonus elements in ordinary shares issued during the year and
        excluding treasury shares.

Diluted earnings per share

Diluted earnings per share adjusts the figures used in the determination of basic earnings per share to
take into account:


                                                                                                          32
        Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 33 of 56



    -     the after income tax effect of interest and other financing costs associated with dilutive
          potential ordinary shares, and
    -     the weighted average number of additional ordinary shares that would have been outstanding
          assuming the conversion of all dilutive potential ordinary shares.

There is a potential dilution due to the warrants issued to management (note 25). Potential ordinary
shares shall be treated as dilutive when, and only when, their conversion to ordinary shares would
decrease earnings per share or increase loss per share from continuing operations. As the Group
currently has a net loss, there is no effect from dilution.

Critical accounting estimates and judgements
The directors make estimates and assumptions regarding the future. Estimates and judgements are
continually evaluated based on historical experiences and other factors, including expectations of future
events that are believed to be reasonable under the circumstances. In the future, actual experience may
deviate from these estimates and assumptions. The estimates and assumptions that have a significant
risk of causing a material adjustment to the carrying amounts of assets and liabilities within the next
financial year are as follows:

Estimates in oil and gas reserves
Estimates of oil and gas reserves are used in the calculations for impairment tests and accounting for
depletion and site restoration. Standard recognised evaluation techniques are used to estimate the
proved and probable reserves. These techniques take into account the future level of development
required to produce the reserves. Changes in estimates of oil and gas reserves, resulting in different
future production profiles, will affect the discounted cash flows used in impairment testing, the
anticipated date of site decommissioning and restoration and the depletion charges in accordance with
the unit of production method.

Estimates of the Company's producing and non-producing oil and natural gas reserves as of 31
December 2018 and 2017 were based on a report prepared by an independent, third party engineer.
Estimates of proved reserves are based on the quantities of oil and natural gas that engineering and
geological analyses demonstrate, with reasonable certainty, to be recoverable from established
reservoirs in the future under current operating and economic parameters.

Reserves and their relation to estimated future net cash flows impact the depletion and impairment
calculations. As a result, adjustments to depletion and impairment are made concurrently with changes
to reserve estimates. The accuracy of the Company's reserve estimates is a function of many factors
including the quality and quantity of available data, the interpretation of that data, the accuracy of various
mandated economic assumptions, and the judgments of the individuals preparing the estimates, all of
which could deviate significantly from actual results. As such, reserve estimates may materially vary
from the ultimate quantities of oil and natural gas eventually recovered.

The estimates of proved reserves materially impact depletion expense and impairment expense. If the
estimates of proved reserves decline, the rate at which the Company records depletion expense will
increase or impairment could exist, reducing future net income. Such a decline may result from lower
market prices, which may make it uneconomic to drill for and produce from higher-cost fields.

Changes in estimates in oil and gas reserves could for example result from additional drilling,
observation of long-term reservoir performance or changes in economic factors such as oil price and
inflation rates.

 Total proved reserves present value at 10% (MUSD)                                 265                 265
 Change in discount rate (%)                                                        +2                  -2
 Total effect on proved reserves present value                                     -34                  42


Information about the carrying amounts of the oil and gas properties and the amounts charged to
income, including depletion, exploration costs, and impairment costs is presented in note 14.




                                                                                                           33
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 34 of 56



Provision for site restoration
Amounts used in recording a provision for site restoration are estimates based on current legal and
constructive requirements and current technology and price levels for the removal of facilities and
plugging and abandoning of wells. Due to changes in relation to these items, the future actual cash
outflows in relation to the site decommissioning and restoration can be different. To reflect the effects
due to changes in legislation, requirements and technology and price levels, the carrying amounts of
site restoration provisions are reviewed on a regular basis.

The effects of changes in estimates do not give rise to prior year adjustments and are treated
prospectively over the estimated remaining commercial reserves of each field. While the Group uses its
best estimates and judgement, actual results could differ from these estimates. Information about the
carrying amounts of the provision for site restoration is presented in note 24.

 Decommission provision in financial statements (TUSD)                        1,842               1,842
 Change in decommissioning provision (%)                                        +10                 -10
 Total effect result before tax (TUSD)                                          184                -184

Impairment of oil and gas properties
The Group performs impairment tests, on a field by field basis, oil and gas properties when there is an
indication for a change in the value of oil and gas properties to determine that the net book amount of
capitalized costs within each field is covered by the anticipated future net revenue from oil and gas
reserves attributable to the Group’s interest in related fields (note 14). The Group has used its judgement
and made assumptions e.g. future oil prices, discount rates and reserves and resources to perform
these tests.

There was no indication for a potential impairment in oil and gas properties as of 31 December 2018. A
discounted cash flow analysis of oil and gas properties performed for the year ended 31 December 2018
showed no impairment. The Company’s reserve report is prepared by a third party engineering firm to
ensure the Company’s reserves are evaluated by an independent firm.

Recognition of deferred tax assets and loss carry forward:
The Group continuously evaluates the possibility of utilising tax loss carry forwards in each legal entity.
Because it is uncertain when and to what extent the tax loss carry forwards can be utilised against future
taxable profits, no deferred tax assets regarding tax loss carry forwards have been recognised. Tax loss
carry forwards in Sweden can be rolled over and have no expiration date.

Definitions of key ratios
    1. EBITDA (earnings before interest, tax, depreciation and amortisation) is defined as the Group’s
       operating profit plus depreciation, impairments and unrealized gain/(loss) on derivative
       contracts.

    2. Earnings per share before dilution are calculated by dividing the profit or loss attributable to
       Parent Company shareholders with a weighted average number of outstanding ordinary shares
       during the period.

    3. Earnings per share after dilution are calculated by the amounts used for the calculation of
       earnings per share before dilution being adjusted by taking into account the effect after tax of
       dividends and interest expenses on potential ordinary shares and the weighted average of the
       additional ordinary shares that would have been outstanding in a conversion of all potential
       ordinary shares. At present, the Group has no effect from dilution, which means that the
       earnings per share before dilution correspond to earnings per share after dilution.




                                                                                                        34
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 35 of 56



Parent Company accounting principles
The Parent Company has prepared its Annual Report in accordance with the Annual Accounts Act
(1995:1554) and the standard, RFR 2 Reporting by a legal entity, issued by the Swedish Financial
Reporting Board. Under RFR 2, the Parent Company in its Annual Report is to apply all the IFRS and
IFRIC interpretations approved by the EU to the extent possible within the framework of the Annual
Accounts Act, the Act on Income Security, and taking into account the close tie between financial
reporting and taxation. The standard specifies what exceptions from or additions to the IFRS shall be
made.

Unless otherwise stated below, the Parent Company has followed the accounting principles stated
above. These principles have been consistently applied for all years disclosed.

Formats
The income statement and balance sheet follow the format of the Annual Accounts Act. The Parent
Company financial statements reflect the activity for the year ended 31 December 2018 and the
comparative period from 26 October 2016 to 31 December 2017.

Participations in subsidiaries
Shares and participations in subsidiaries and associates are recognised at cost less potential write-
downs. Cost includes acquisition-related costs and any additional purchase price. Received dividends
are recognised as financial income. Dividends, which exceed the subsidiary’s comprehensive income
for the period or mean that the book value of the holding’s net assets in the consolidated financial
statements is below the book value of the participations, are an indication that there is an impairment
requirement.

When there is an indication that shares or participations in a subsidiary or associate have decreased in
value, an estimate of the recoverable amount is made. If this is lower than the carrying amount, a write-
down is made. Write-downs are recognised in Result from participations in Group companies or Result
from participations in associated companies.

Taxes
The Parent Company reports untaxed reserves including deferred tax where applicable.


Note 1 – Risk and uncertainties

The Group’s activities expose it to a number of risks and uncertainties which are continuously monitored
and reviewed. Risk management is predominately controlled by the management under policies
approved by the board of directors. The management identifies, evaluates and hedges financial risks in
close co-operation with the group’s operating units. The board provides written principles for overall risk
management, as well as policies covering specific areas, such as foreign exchange risk, interest rate
risk, credit risk and use of derivative financial instruments. Presented below are the main risks and
uncertainties of the group as identified by the directors and how the group handles these risks.

Environmental risks
Oil and gas operations can be environmentally sensitive. The Company devotes considerable effort and
expense to identify and mitigate any perceived environmental risk. The operations are subject to
extensive regulatory control with regard to environmental matters which could have a material adverse
effect on the Company’s business, financial condition and results of operations.

Key personnel
Matra is dependent on certain key personnel, some of whom have founded the Company at the same
time as they are among the existing shareholders and members of the board of directors of the company.
These people are important for the successful development of the Company. The Company actively
tries to strike an optimal balance between its dependence of key personnel and its methods for retaining
these.




                                                                                                        35
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 36 of 56



Financial risk factors
Through its operations, the Group is subject to various financial risks: Market risk (comprising foreign
exchange risk, interest rate risk and price risk), credit risks and liquidity risks. The Group strives for
awareness of potentially negative effects on the Group’s financial performance.

Foreign exchange risk
The group operates internationally and is exposed to foreign exchange risk arising from foreign currency
transactions, primarily with respect to the US dollar. Foreign exchange risk arises from future capital
transactions and recognised assets and liabilities denominated in a currency other than US dollar. The
risk is measured through a forecast of highly probable US dollar expenditures. No foreign exchange
hedging has been undertaken during 2018 or 2017 as US dollar expenditures at Matra AB level were
not material.

The US dollar denominated bank loans are expected to be repaid with receipts from US dollar
denominated sales. The foreign currency exposure of these loans has therefore not been hedged.

Interest rate risk
The group’s interest rate risk arises from long-term borrowings with a variable component in interest
rates, LIBOR, which expose the group to cash flow interest rate risk. However, as the variable
component makes only an insignificant part of the interest rate, the exposure of the group’s borrowing
to interest rate changes of the borrowings at the end of the reporting period is not material and hence
the interest rate risk is not hedged. However, this policy is under constant review.

Price risk - Oil and gas price and production
The group’s revenues are primarily affected by volatility of oil and gas prices and production. The
economics of producing from some of Matra’s wells may change as a result of lower prices, which could
result in a reduction in the volumes of Matra’s reserves if some are no longer economically viable to
develop. Significantly lower oil prices could also decrease investors’ interest in Matra’s business which
can affect the company’s share value.

   Oil production sensitivity analysis
 Total net production, mboe                              209           209           209            209
 Change in oil production (%)                             +5            -5          +10             -10
 Average oil price                                     61.91         61.91         61.91          61.91
 Total effect on revenue (TUSD)                          357          -357           713           -713

   Gas production sensitivity analysis
 Total net production, mboe                              209            209           209            209
 Change in gas production (%)                             +5             -5          +10             -10
 Average gas price                                      6.72           6.72          6.72           6.72
 Total effect on revenue (TUSD)                           31            -31            63            -63


  Oil price sensitivity analysis
Net result in financial statements (TUSD)            -3,490         -3,490         -3,490          -3,490
EBITDA (TUSD)                                         6,022          6,022          6,022           6,022
Change in oil price (%)                                  +5             -5            +10             -10
Total effect on result before tax and
EBITDA (TUSD)                                           353           -353            707            -707


  Gas price sensitivity analysis
Net result in financial statements (TUSD)           -3,490         -3,490         -3,490           -3,490
EBITDA (TUSD)                                        6,022          6,022          6,022            6,022
Change in gas price (%)                                 +5             -5            +10              -10
Total effect on result before tax and
EBITDA (TUSD)                                          189           -189            377             -377

                                                                                                       36
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 37 of 56




The group assesses the benefits of forward hedging sales contracts for the purpose of establishing a
secured cash flow and to comply with the loan covenants. If Matra believes that the hedging contract
will provide an enhanced cash flow or if the risk of not being able to meet covenants is high, then Matra
may choose to enter into an oil and/or gas price hedge.

The group has the following oil and gas prices hedges:

 Expressed in TUSD                                                            2018                   2017
 Assets
   Derivatives - current                                                        129                      -
                                                                                129                      -
 Liabilities
   Derivatives - current                                                           -                  382

                                                                                   -                  382


Credit risk
The Group takes on exposure to credit risk, which is the risk that one party to a financial instrument will
cause a financial loss for the other party by failing to fulfil an obligation. Exposure to credit risk arises as
a result of the Group’s sales of products in accordance with applicable payment terms and transactions
with counterparties giving rise to financial assets.


As at 31 December 2018, the Group’s trade and other receivables amounted to TUSD 820 (TUSD
1,296). There is no recent history of default and there are no expected losses. Other long-term and
short-term receivables are considered recoverable and no expected credit loss provision was accounted
for as at 31 December 2018. Cash and cash equivalents are maintained with banks having strong long-
term credit ratings.

Liquidity risks and capital risk
Prudent liquidity risk management implies maintaining sufficient cash and the availability of funding
through an adequate amount of committed credit facilities to meet obligations when due and to close
out market positions. At the end of the reporting period the group held cash in bank of TUSD 1,155.

Management monitors rolling forecasts of the group’s liquidity reserve and cash on the basis of expected
cash flows. This is generally carried out at local level in the operating companies of the group in
accordance with practice and limits set by the group. These limits vary by location to take into account
the liquidity of the market in which the entity operates. In addition, the group’s liquidity management
policy involves considering the level of cash necessary to meet these, monitoring balance sheet liquidity
ratios against external regulatory requirements and maintaining debt financing plans.

The table below analyse the group’s financial liabilities into relevant maturity groupings based on their
contractual maturities. The amounts disclosed in the maturity table are the contractual undiscounted
cash flows, including gross finance lease obligations and gross loan commitments. Such undiscounted
cash flows differs from the amount included in the balance sheet because the amounts in the balance
sheet are based on discounted cash flows. Balances due within 12 months equal their carrying balances
as the impact of discounting is not significant.




                                                                                                             37
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 38 of 56



Maturity table

                                    Less                  Between                      Total          Carrying
                                   than 6      6-12       1 and 2     Over 2        contractual        amount
 Expressed in TUSD                 months     months       years      years         cash flows        liabilities
 At 31 December 2018
    Trade payables                   2,588          94          77             -             2,759        3,307
    Derivatives                          -           -           -             -                 -            -
    Borrowings (excluding
 finance leases)                         -     71,944           -              -            71,944       71,558
    Finance lease liabilities           74         74          59              -               207          207
 Total                               2,662     72,112         136              -            74,910       75,072
 At 31 December 2017

    Trade payables                   1,480          151          -             -             1,631        1,631
    Derivatives                        164          218          -             -               382          382
    Borrowings (excluding
 finance leases)                         -            -          -     54,381               54,381       52,501
    Finance lease liabilities           56           57         89         34                  236          236
 Total                               1,700          426         89     54,415               56,630       54,750

Note 2 – Segment information

The Group’s accounting principles for segments describes that operating segments are based on
geographic perspective and reported in a manner consistent with the internal reporting which is primarily
based on income statement ratios and provided to the CEO, which is considered to be the chief
operating decision maker.

As of 31 December 2018 and 2017, the group was engaged in oil and gas exploration and production
business only in Texas, USA.

 Geographical area

 Expressed in TUSD                                                                  2018              2017
   Segment revenue
   Texas, USA                                                                      11,046             9,234
   Segment fixed assets
   Texas, USA                                                                      99,212            81,232

The group CEO primarily uses a measure of adjusted earnings before interest, tax, depreciation and
amortisation (EBITDA, see below) to assess the performance of the operating segments. However, the
group CEO also receives information about the segments’ revenue and assets on a monthly basis.

EBITDA

EBITDA excludes depreciation, impairments and unrealised gain/(loss) on derivative contracts from
operating profit/loss. This measurement provide a better understanding of what operating earnings are
without the impact of non-cash depreciation and the effect non-cash derivative revaluations.

EBITDA reconciles to operating loss as follows:
 Expressed in TUSD                                                                   2018              2017
   Total EBITDA                                                                      6,022            1,400
   Depreciation and amortisation                                                    -1,729            -1,296
   Unrealised gain/(loss) on derivative contracts                                     129              -664

   Operating loss                                                                    4,422             -560



                                                                                                               38
    Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 39 of 56



Note 3 – Revenue
                                             Group TUSD                   Parent TSEK
                                                                                  26 October
                                                                                    2016 - 31
                                                                                   December
                                             2018         2017        2018              2017
   Oil                                       7,070        4,957           -                 -
   Natural gas                               3,773        3,547           -                 -
   Other income                                203          730       2,202              185
                                           11,046         9,234       2,202               185

Note 4 - Production costs

                                                                  Group TUSD
                                                                  2018                  2017
   Oil and gas production costs                                   5,657                 4,665
   Production taxes                                                 517                   405
   Change in inventory position                                      22                     -

                                                                  6,196                 5,070


Note 5 – Administrative expenses

                                                                         Group TUSD
                                                                      2018          2017
   Staff costs                                                        1,456         1,378
   Change in deferred directors' remuneration provision                -301             -
   Travel                                                               103           233
   Office costs                                                         315           416
   Professional costs                                                   310           295
   Corporate costs                                                      468           280
   Accounting                                                           196           162
   Reservoir engineer report                                            200           150
   Legal                                                                231            88
   Acquisition costs                                                     90           167
   Due diligence costs                                                    -            97
   Other costs                                                          390            50
                                                                      3,459         3,318




                                                                                                39
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 40 of 56



Note 6 - Remuneration of auditors

                                                      Group TUSD                   Parent TSEK
                                                                                             26 October
                                                                                               2016 - 31
                                                                                              December
                                                     2018          2017            2018            2017
   PricewaterhouseCoopers AB
   Audit assignment                                     56            74            490              624

   PricewaterhouseCoopers LLP
   Audit assignment                                   125                -             -                 -
   Audit services in addition to the audit
 assignment                                               -              -             -                 -
   Tax advisory services                                  -              -             -                 -
   Other services                                         -              -             -                 -
                                                                                       -                 -
   Other auditors                                                                      -                 -
   Audit fee                                              -         112                -                 -
   Tax advice                                             -           -                -                 -
   Other                                                  -          20                -                 -
                                                      181           206             490               624

Audit assignment refers to the examination of financial statements and accounting records and the
Board’s and CEO’s administration, other tasks that might be incumbent on the company’s auditors, and
advice and other assistance as a result of observations during the audit or the implementation of the
other duties referred to. This category also include audit services and advisory services in relation to the
Company's listing on First North. ‘Other auditing assignments’ mainly comprises a general survey of
interim reports. ‘Tax advisory services’ includes advice on income tax, including internal pricing issues,
and VAT. ‘Other services’ refer to services not relating to the above categories.


Note 7 – Employees

 Average number of employees per country
                                                              Group                        Parent
                                                    2018          2017            2018               2017
 Sweden                                                 1                 1                 1                  1
     of which men                                       1                 1                 1                  1
 United States of America                              24                29                 -                  -
     of which men                                      19                23                 -                  -
 United Kingdom                                          -                2                 -                  -
     of which men                                        -                2                 -                  -
 Total                                                 25                32                 1                  1
     of which men                                      20                26                 1                  1




                                                                                                         40
    Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 41 of 56



Board members and Group management

                                                    Group                                        Parent
                                            2018                 2017                    2018                 2017
 Board of Directors                                     4                    4                    4                   4
     of which men                                       3                    3                    3                   3
 Managing Director                                      1                    1                    1                   1
     of which men                                       1                    1                    1                   1
 Senior management                                      4                    5                    2                   2
     of which men                                       3                    4                    2                   2
 Total                                                  9                   10                    7                   7
     of which men                                       7                    8                    6                   6


Salaries, other remuneration and social security costs

                                           2018                                                 2017
                         Salaries and                        Social         Salaries and                        Social
                            other           Medical         security           other             Medical       security
 Expressed in TUSD      remuneration       insurance         costs         remuneration         insurance       costs
 Parent company
 Sweden                               40                -          -                     54               -               -
 Total parent
 company                              40                -          -                     54               -               -

 Subsidiaries abroad
 United States of
 America                          2,130           202           146               1,658                225           136
 United Kingdom                       -             -             -                   -                  -             -
 Total subsidiaries
 abroad                           2,130           202           146               1,658                225           136
 Total Group                      2,170           202           146               1,712                225           136



Salaries and other remuneration distributed between the board and other employees

 Expressed in TUSD                         2018                                                2017
                                       Managing                                            Managing
                                      Director and            Other                       Director and          Other
                          Board                                              Board
                                      other senior          employees                     other senior        employees
                                      management                                          management
 Parent company
 Sweden                        65                 40                   -          64                   54                     -
 Total parent company          65                 40                   -          64                   54                     -

 Subsidiaries abroad
 United States of
 America                          -               680           1,654                -                 729           1,154
 United Kingdom                   -                 -               -                -                   -               -
 Total subsidiaries
 abroad                         -                 680           1,654              -                   729           1,154
 Total Group                   65                 720           1,654             64                   783           1,154




                                                                                                                41
       Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 42 of 56



    Expressed in TUSD
    Salaries and other
                                      Fixed Board
    remuneration for the Board                                 Medical
                                   remuneration/base                            Pension           Total 2018
    members and Group                                         insurance
                                         salary
    management
    Parent company in Sweden
    Board members
    Eric Forss4                                       25              -                   -                25
    Maxim Barskiy                                      -              -                   -                 -
    Frank Lytle                                       20              -                   -                20
    Ekaterina Konshina5                               20              -                   -                20
    Total Board members                               65              -                   -                65

    Group management
    Other management                                  40              -                   -                40
    Group management                                  40              -                   -                40

    Subsidiaries abroad
    Group management
    Maxim Barskiy                                    146             23                -                 169
    Other management                                 477             21               14                 511
    Group management abroad                          623             43               14                 680
    Total Group                                      728             43               14                 785


    Expressed in TUSD
    Salaries and other
                                        Fixed Board
    remuneration for the Board                                   Medical
                                     remuneration/base                            Pension            Total 2017
    members and Group                                           insurance
                                           salary
    management
    Parent company in Sweden
    Board members
    Eric Forss                                           24                 -                 -                 106
    Maxim Barskiy                                         -                 -                 -                   -
    Frank Lytle                                          20                 -                 -                  20
    Ekaterina Konshina                                   20                 -                 -                  30
    Total Board members                                  64                 -                 -                 155

    Group management
    Other management                                     54                 -                 -                 54
    Group management                                     54                 -                 -                 54

    Subsidiaries abroad
    Group management
    Maxim Barskiy                                      203                25                  -                 228
    Other management                                   453                48                  -                 501
    Total Group management                             656                73                  -                 729
    Total Group                                        720                73                  -                 884

Sergey Funygin’s contract has a provision that entitles him to receive TUSD 234 in an event of more
than 50% ownership change. No other agreements regarding severance pay are in place.


4
  Non-board related fees paid to Mr Eric Forss are disclosed in the note 26 “Related party transactions”.
5
  Non-board related fees paid to Mrs Ekaterina Konshina are disclosed in the note 26 “Related party
transactions”.

                                                                                                           42
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 43 of 56



Note 8 - Finance costs

                                                                                  Group TUSD
                                                                                  2018             2017
   Interest expense                                                               7,912           6,480
   Foreign currency exchange loss                                                       -               86

                                                                                  7,912           6,566


Note 9 – Net gain/loss on derivative contracts
                                                                               Group TUSD
                                                                                2018            2017
   Realised gain on derivative contracts                                         -556             555
   Unrealised loss on derivative contracts                                        129            -664

                                                                                 -427            -109


Note 10 – Income Taxes
                                                      Group TUSD                  Parent TSEK
                                                                                         26 October
                                                                                           2016 - 31
                                                                                          December
                                                    2018             2017         2018         2017

 Loss for the period before taxes                  -3,490          -7,126         -4,660        -6,666

 Tax according to national tax rates                  734           1,838         1,025          1,466
 Non-deductible expenses                              -23               -          -556              -
 Fiscal losses for which no deferred tax
 asset is recognised                                 -711          -1,838          -469         -1,466
 Tax expenses for the year                              -               -             -              -


As of 31 December 2018, the total fiscal deficit of the US subsidiary is estimated to approximately MUSD
67 expiring between 2033 and 2038. Realization of the Company's deferred tax assets, specifically the
loss carryforwards is depend on the Company's ability to generate taxable income during the
carryforward period.

There was no current or deferred tax recognized in the years ended 31 December 2018 and 2017. The
operations in the US have been in deficit in both 2018 and 2017, and therefore there is no average
weighted tax rate calculated.

The US subsidiary is also subject to a margin-based franchise tax law which is commonly referred to as
the Texas margin tax and is assessed at a 0.75% rate. The tax is considered an income tax and is
determined by applying a tax rate to a base that considers revenues less the greater of cost of goods
sold and employee compensation or 30% of gross revenues.




                                                                                                     43
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 44 of 56



Note 11 - Participations in Group companies

 Parent company
                                                                                                 Book value
                                   Share of equity,       Share of          Number of           as at 31 Dec
 Expressed in TSEK                       %                 votes             shares                     2018
 Matra Petroleum USA, Inc.                     100               100              1,000              287,766
 Matra Petroleum Ltd                           100               100                  1                    0


 Participations in Group companies
 Expressed in TSEK                                                                  2018               2017
 Opening acquisition value                                                       270,520                  -
 Acquisition of shares in subsidiaries                                                 -            236,806
 Write-down of shares in Matra Ltd                                                -2,000                  -
 Capital contribution                                                             19,246             33,714
 Closing accumulated acquisition value                                           287,766            270,520


Shares in subsidiaries
                                                 Place of
                                            business/country       Ownership held
 Name of entity                             of incorporation         by the group          Principal activities
                                                                    2018        2017
 Matra Petroleum USA, Inc.                         USA             100%        100%        Holding Company
                                                                                           Owner of oil & gas
      Matra Petroleum Oil & Gas, LLC               USA              100%        100%       properties
                                                                                           Operator of oil &
      Matra Petroleum Operating, LLC              USA               100%        100%       gas properties
 Matra Petroleum Ltd                         United Kingdom         100%        100%       Holding Company

Note 12 – Business combination

On 4 June 2018, Matra Petroleum AB (“Matra”) and entities controlled by Melody Capital Partners, LP
(“Melody”) have executed a transaction under which Matra acquired 40 oil and gas leases in the Texas
Panhandle region for consideration of MUSD 6.2, effective as of 1st April 2018. The acquisition is
estimated to have increased Matra’s proved oil and gas reserves by 4 million barrels of oil equivalent.
The Company accounts for the acquisition of proved leasehold interests and producing properties as
business combinations as these properties generally meet the definition of a business as defined by the
IFRS 3.

 Purchase consideration                                                            TUSD
 Loan assumed                                                                      4,000
 Shares in Matra AB                                                                2,200
 Assumed net debt                                                                     59
 Total                                                                             6,259

The assets and liabilities recognised as a result of the acquisition are as follows:

 Assets and liabilities recognised                                                      TUSD
 Oil & Gas assets                                                                      12,085
 Inventories                                                                               78
 Decommissioning provision                                                               -718
 Gain on bargain purchase                                                              -5,186
 Total                                                                                  6,259

                                                                                                         44
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 45 of 56




The management performed a fair value assessment of the business combination using a discounted
cash flow model based on the acquired reserves, using a discount rate of 11% and NYMEX pricing. The
result of this analysis is that the fair value of the acquired assets is TUSD 12,085 resulting in a gain on
bargain purchase of TUSD 5,186.

Acquisition-related costs of TUSD 90 were included in administrative expenses in profit or loss.

The results of operations of the properties acquired in the Company’s business acquisitions have been
included in the consolidated financial statements since the closing dates of the acquisition. The acquired
properties contributed revenues of TUSD 864 and a net loss of TUSD 416 to the group for the period
from 4 June 2018 to 31 December 2018.


Note 13 - Other non-current assets

                                                                                    Group TUSD

 Expressed in TUSD                                                                  2018            2017
   Deposit to Rail Road Commission                                                   250             250
                                                                                      250            250

An obligatory deposit to the Texas Rail Road Commission for operators of oil and gas properties situated
in Texas, USA.

Note 14 - Oil and gas properties

                                                                                     Group TUSD
 Expressed in TUSD                                                                   2018           2017
   Opening net book amount                                                         80,957          76,882
   Additions through business combination                                          12,085               -
   Additions                                                                        7,580           5,219
   Depletion charge for the year                                                   -1,593          -1,144
   Closing net book amount                                                         99,029          80,957

   Cost at fair value                                                             104,551          84,886
   Accumulated depletion                                                           -5,522          -3,929

   Net book amount                                                                 99,029          80,957


Note 15 - Trade and other receivables

                                                Group TUSD                         Parent TSEK
                                                                                            26 October
                                                                                              2016 - 31
                                                                                             December
                                                 2018            2017             2018            2017
   Trade receivables                              726            1,160                -               -
   Prepayments                                     94              136             132             101
                                                  820            1,296             132                 101

The trade receivables relate mainly to hydrocarbon sales to a limited number of independent customers
from whom there is no recent history of default. The trade receivables balance is current and the
provision for expected credit losses is nil.



                                                                                                        45
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 46 of 56



Note 16 - Cash and cash equivalents

                                                  Group TUSD                          Parent TSEK
                                                                                               26 October
                                                                                                 2016 - 31
                                                                                                December
                                                  2018             2017               2018           2017
   Cash at bank and in hand                       1,155             604                249            990
                                                  1,155              604               249                990


Note 17 – Shareholders’s equity

Matra Petroleum AB (publ)’s registered share capital at 31 December 2018 amounts to TSEK 44,269
(TSEK 39,675) represented by 44,268,652 shares (39,675,217 shares) of nominal value SEK
1.00000002. An ordinary share entitles its holder to a dividend that is determined in due course. All
shares entitle holders to voting rights at the Annual General Meeting. All shares convey equal rights to
Matra Petroleum’s remaining net assets.

The Company has a warrant based incentive programme for management, further information on which
described in note 25. As a result there are 46,128,137 fully diluted shares (41,543,702 shares)
outstanding as of 31 December 2018.

Details of movements in ordinary shares
                                                  Number of                          Share
                                                    shares        Par value,       Premium,       Total,
 Details                                         (thousands)        TUSD             TUSD         TUSD
 Opening balance 1 January 2017                             -               -         71,931       71,931
 Acquisition of Matra Petroleum USA, Inc.              33,471          3,665           -3,665            -
 New issue                                              6,204            756            4,945       5,701
 Less: transaction costs arising on share
 issues                                                      -             -           -1,065      -1,065
 Balance 31 December 2017                               39,675         4,421           72,146      76,567

 New issue                                                4,593            525          1,675        2,200
 Less: transaction costs arising on share
 issues                                                       -              -            -14            -14

 Balance 31 December 2018                               44,269         4,946           73,807      78,753

Further details in ordinary shares movements are described in administration report section on page 11.

Note 18 – Earnings per share

 Expressed in TUSD                                                               2018             2017
 Profit /(Loss) attributable to ordinary shareholders                               -3,490          -7.126

                                                                                 Number of      Number of
                                                                                   Shares         Shares
 Weighted average number of shares used in the calculation of
                                                                                 42,318,015     38,908,131
 basic loss per share

 Potential effect of dilutive share options                                       1,859,485      1,299,092
 Weighted average number of shares                                               44,177,500     40,207,223

 Loss per share, USD
 Basic and diluted loss per share, USD                                                -0.08          -0.18

                                                                                                          46
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 47 of 56



Note 19 – Borrowings

The Group has borrowings administred by Legacy Texas Bank and Melody Capital Finance LLC. The
loans require compliance with certain covenants including among others requirements related to
EBITDA in relation to outstanding loans, hedging requirements, leverage rate and production.

As of 31 December 2018, the Group was not in full compliance with the covenants. The lenders have
agreed to temporarily forbear from exercising rights and remedies available to them as a result of the
existing defaults and the outstanding loans are therefore accounted for according to the payment plan
as agreed on 31 December 2018.

Melody Term Loan

With the closing of the Loan from Melody Capital Finance LLC, warrant agreements were also executed
with Melody to acquire 111 shares of Matra USA’s common stock, subject to adjustment upon the
issuance of certain dilutive securities, at an exercise price of $27,027 per common share. The warrants
would expire on 17 July 2020. The warrants included a put option allowing the holders to require Matra
USA to redeem the warrants at an amount which would provide Melody with an internal rate of return
equal to 15% in respect to the aggregate principal amount borrowed under the Term Loan. The put
option would have been triggered on the earliest of (i) date upon which all the principal and interest
under the debt agreement had been satisfied in full or (ii) 17 July 2018. The put option would have
expired on 17 July 2020. The warrants were initially measured at fair value with the proceeds from the
Term Loan allocated first to the warrants with the remainder allocated to the Term Loan. Fair value was
estimated using a discounted cash flow model based on estimated future cash redemption of the
warrants.

Effective 23 February 2017, the Company executed an amendment to Loan Agreement which among
other things, terminated the outstanding warrants for consideration of MUSD1.56, with such amount
being added to the outstanding balance of the Term Loan.

The Company’s borrowings at 31 December 2018 and 2017 consist of the following:

                                               Group TUSD                       Parent TSEK
                                                                                         26 October
                                                                                           2016 - 31
                                                                                          December
                                                2018           2017              2018          2017
 Non-current:
   Legacy Revolving Facility
 principal balance                                 -          19,921                 -                    -
   Melody term loan                                -          28,420                 -                    -
    Legacy term loan                               -           4,160                 -                    -
   Finance lease                                  59             124                 -                    -
                                                  59          52,625                 -                    -
 Current:
   Melody term loan                           42,674                -
   Melody term 7% loan                         4,139                -
   Legacy Revolving Facility
 principal balance                            19,956               -
    Legacy term loan                           4,790             840                 -                    -
   Finance lease                                 148             113                 -                    -
                                              71,706             953                 -                    -




                                                                                                    47
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 48 of 56



 Change in financial liabilities
                                                  Group TUSD                     Parent TSEK
                                                   2018            2017          2018            2017

   Opening financial liabilities                 53,578          47,150              -                  -

   Loan advances received                          7,977              -              -                  -
   Loan repaid                                      -210              -
   Cash paid for finance costs                       -44           -210              -                  -
   Interest expense paid                          -1,303         -1,250              -                  -
   Changes in working capital                        -37            -72              -                  -
   Total cash items                                6,384         -1,532

   Interest expense                               7,803           6,401              -                  -
   Loan assumption                                4,000               -              -                  -
   Warrants conversion into loan                      -           1,559              -                  -
   Total non-cash items                          11,803           7,960              -                  -
   Closing financial liabilities                 71,765          53,578              -                  -

Note 20 - Leases

The group leases various properties, equipment and cars. Rental contracts are typically made for fixed
periods of three to five years. Lease terms are negotiated on an individual basis and contain a wide
range of different terms and conditions. The lease agreements do not impose any covenants, but leased
assets may not be used as security for borrowing purposes.

The Company has entered into vehicle capital leases and recorded gross leased assets of TUSD 393
and capital lease obligations of TUSD 207. These leases extend over a 36-month term with expected
payments as follows:

 Expressed in TUSD
   Year Ending 31                                                                         Annual
     December,                                                                           payments
        2019                                                                                     148
        2020                                                                                      59

                                                                                                207


The Company subleases office space in Houston, Texas with the term extending through May 2021. In
December 2016, the Company amended the lease agreement to defer 50% of the monthly contractual
obligation during the period August 2016 through 31 May 2019, at which time the deferral amount is due
in full. Deferred amounts are subject to a 1.5% interest rate per annum. At 31 December 2018, expected
minimum lease payments for each of the next five years are as follows:

 Expressed in TUSD
   Year Ending 31                                                                         Annual
     December,                                                                           payments
        2019                                                                                     249
        2020                                                                                     118
        2021                                                                                      50
        2022                                                                                       -
        2023                                                                                       -
                                                                                                  417

                                                                                                   48
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 49 of 56



Note 21 - Trade and other payables

                                                    Group TUSD                      Parent TSEK
                                                                                             26 October
                                                                                               2016 - 31
                                                                                              December
                                                    2018           2017            2018            2017
   Trade payables                                   2,759          1,630            580             440
   Other creditors                                    548            450               -               -
                                                    3,307          2,080            580              440

Trade payables are unsecured and are usually paid as follows: capital expenditures within 60 days of
recognition, operating expenses within 90 days of recognition and administrative expenses within 30
days of recognition.

The carrying amounts of trade and other payables are considered to be the same as their fair values,
due to their short-term nature.


Note 22 - Accrued liabilities

                                                    Group TUSD                    Parent TSEK
                                                                                           26 October
                                                                                             2016 - 31
                                                                                            December
                                                    2018           2017           2018           2017
   Directors and management
 deferred payroll                                   2,476         2,777               -                -
   Interest payable                                   111           109               -                -
   Other accrued expenses                             149           170           1,829              491
                                                    2,735         3,056           1,829              491


Note 23 - Financial instruments by category
                                                   Group TUSD                    Parent TSEK
                                      Financial                            Financial
                                      assets at                            assets at
                                      fair value    Financial              fair value    Financial
                                       through      assets at               through      assets at
                                       profit or    amortised              profit and amortised
 Financial assets                        loss         cost        Total       loss         cost      Total
 2018
   Trade and other receivables                 -            820      820            -            -           -
   Receivables from Group
 companies                                    -               -        -            -         268          268
   Derivative financial instruments         129               -      129            -           -            -
   Cash and cash equivalents                   -        1,155      1,155            -         249          249
                                            129         1,975      2,104            -         517          517


 2017
   Trade and other receivables                 -        1,296      1,296            -            -           -
   Receivables from Group
 companies                                     -              -        -            -         484          484
   Derivative financial instruments            -              -        -            -           -            -
   Cash and cash equivalents                   -            604      604            -         990          990
                                               -        1,900      1,900            -       1,474      1,474

                                                                                                      49
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 50 of 56



                                                     Group TUSD                        Parent TSEK
                                                        Financial                              Financial
                                          Derivatives liabilities at            Derivatives liabilities at
                                            at fair     amortised                 at fair      amortised
 Financial liabilities                      value         cost         Total      value          cost             Total
 2018
    Borrowings (excluding liabilities
 attributable to financial leasing)                 -        71,558    71,558
    Liabilities attributable to finance
 leases                                             -           207       207             -             -             -
    Payables to Group companies                     -             -         -             -           502           502
    Derivative financial instruments                -             -         -             -             -             -
    Trade and other payables                        -         3,307     3,307             -             -             -
                                                    -        75,072    75,072             -           502           502

 2017
    Borrowings (excluding liabilities
 attributable to financial leasing)                 -        53,341    53,341             -              -                -
    Liabilities attributable to finance
 leases                                            -            237       237             -             -             -
    Payables to Group companies                    -              -         -             -            80            80
    Derivative financial instruments             382              -       382             -             -             -
    Trade and other payables                       -          2,080     2,080             -             -             -

                                                 382         55,658    56,040             -            80            80


Note 24 – Decommissioning provision



 Expressed in TUSD                                                               2018                  2017
   Opening balance                                                              1,011                    930
        Additions                                                                 722                        2
        Interest expense                                                          109                        79
   Closing balance                                                              1,842                  1,011


   Non-current                                                                  1,842                  1,011
   Total                                                                        1,842                  1,011


Note 25 – Incentive programme

Matra AB has an incentive programme as part of the remuneration package to employees. The
allocation is not guaranteed and the board of directors of the Company shall resolve on and implement
the allocation based on performance of the company and the employees.

On 8 February 2017, it was resolved to issue a maximum of 1,859,485 warrants in order to replace
previous ownership assurances to management in Matra USA which were issued on 28 February 2017.
Each warrant entitles the holder to subscribe for one (1) new share in the Company at a subscription
price of SEK 1.01 per share (nominal value) during the period between 31 August 2017 and 31 January
2022. If the warrants are fully exercised it will lead to a dilution of about 4.2 percent of the share capital
and votes in the Company.

No warrants were issued or exercised during the year.




                                                                                                              50
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 51 of 56



                                                               Lapsed
 Exercise            Outstanding     Granted      Exercised                  Outstanding      Final       WA life of
            Grant                                              during
 price,               at start of     during        during                    at end of     exercise      contracts,
            date                                                 the
 SEK                     year        the year      the year                      year         date          years
                                                                year
     1.01 28/2/17                -   1,859,485        -           -           1,859,485     1/31/2022                4.5
 Total 2017                      -   1,859,485        -           -           1,859,485
     1.01 28/2/17        1,859,485       -            -           -           1,859,485     1/31/2022                4.5
 Total 2018              1,859,485       -            -           -           1,859,485


Note 26 – Related party transactions

In the Matra Group, Matra Petroleum AB (publ) with organizational number 559082-2689 is the parent
company. In the fourth quarter 2016, Matra borrowed TUSD 100 from Almaxo Investments Ltd. The loan
was repaid in full in the first quarter 2017. Key management remuneration and warrants to employees
are disclosed in notes 7 and 25 accordingly.

Other transactions are presented in the table below (TSEK).

 Related party                          Year        Purchases          Sales        Receivable          Debt
 Gekkon Ltd, advice                       2018                24                                               32
 Forsinvest AB, administrative
 services                                 2018                900                                         1,144
 Matra Petroleum USA, Inc.                2018                           2,202                  268
 Matra Petroleum Plc/Ltd                  2018                                                    0

 Related party                          Year        Purchases           Sales        Receivable          Debt
 Gekkon Ltd, advice                      2017              89                                                   87
 Forsinvest AB, administrative
 services                                 2017                650                                              244
 Matra Petroleum USA, Inc.                2017                                185
 Matra Petroleum Plc/Ltd                  2017                                                  484


The transactions are priced at market conditions.

Note 27 – Pledged assets and contingent liabilities

Pledged assets

                                                  Group TUSD                          Parent TSEK
                                                  2018               2017             2018                2017
   Pledged fixed assets                          99,029             80,957                  -                   -
   Pledged shares in subsidiaries                20,614             22,821          287,766             191,870
   Deposition Euroclear                              6                  6                  50                  50
                                                119,648         103,784             287,816             191,920



Contingent liabilities

Guarantee commitment
The parent company has guaranteed a loan amounting to TUSD 42,674 as of 31 December 2018 (TUSD
29,381) raised by the subsidiary Matra Petroleum USA, Inc. This commitment is not expected to cause
any payments.



                                                                                                                51
        Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 52 of 56



Note 28 – Capital management

The group’s objectives when managing capital are to:

    -     safeguard their ability to continue as a going concern, so that they can continue to provide
          returns for shareholders and benefits for other stakeholders, and
    -     maintain an optimal capital structure to reduce the cost of capital.

In order to maintain or adjust the capital structure, the group may adjust the amount of dividends paid
to shareholders, return capital to shareholders, issue new shares, attract new debt or sell assets to
reduce debt.


Note 29 – Events after balance sheet date

In March 2018, one of Matra USA’s former directors initiated an arbitration proceeding by filing an
Arbitration Demand for an alleged breach of an employment agreement and Matra USA filed a
counterclaim. In October 2018, the Arbitrator issued an opinion in the plaintiff’s favour, which Matra USA
moved to vacate in the United State Southern District court. A court hearing was held in January 2019.
In February 2019, the court confirmed the Arbitration award to the former director. Matra is evaluating
financing and settlement options for the award. The awarded compensation has been accrued in the
financial statements.




                                                                                                       52
     Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 53 of 56



Affirmation

The board of directors and the managing director declare that the consolidated financial statements
have been prepared in accordance with IFRS as adopted by the EU and give a true and fair view of the
Group’s financial position and results of operations. The financial statements of the Parent Company
have been prepared in accordance with generally accepted accounting principles in Sweden and give a
true and fair view of the Parent Company’s financial position and results of operations. The statutory
Administration Report of the Group and the Parent Company provides a fair review of the development
of the Group’s and the Parent Company’s operations, financial position and results of operations and
describes material risks and uncertainties facing the Parent Company and the companies included in
the Group.

                                      Stockholm, 29 April 2019



                                  Eric Forss, Chairman of the board



Frank Lytle, Director                                     Maxim Barskiy, CEO




Ekaterina Konshina, Director




Our auditor’s report was submitted on 29 April 2019


PricewaterhouseCoopers AB




Johan Rippe
Authorized Public Accountant




                                                                                                   53
Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 54 of 56




  Auditor’s report
  To the general meeting of the shareholders of Matra Petroleum AB (publ), corporate identity number
  559082-2689



  Report on the annual accounts and consolidated accounts
  Opinions
  We have audited the annual accounts and consolidated accounts of Matra Petroleum AB (publ) for the year 2018.
  The annual accounts and consolidated accounts of the company are included on pages 11-53 in this document.
  In our opinion, the annual accounts have been prepared in accordance with the Annual Accounts Act and present
  fairly, in all material respects, the financial position of parent company and the group as of 31 December 2018 and
  its financial performance and cash flow for the year then ended in accordance with the Annual Accounts Act. The
  consolidated accounts have been prepared in accordance with the Annual Accounts Act and present fairly, in all
  material respects, the financial position of the group as of 31 December 2018 and their financial performance and
  cash flow for the year then ended in accordance with International Financial Reporting Standards (IFRS), as
  adopted by the EU, and the Annual Accounts Act. The statutory administration report is consistent with the other
  parts of the annual accounts and consolidated accounts.
  We therefore recommend that the general meeting of shareholders adopts the income statement and balance
  sheet for the parent company and the group.

  Basis for Opinions
  We conducted our audit in accordance with International Standards on Auditing (ISA) and generally accepted
  auditing standards in Sweden. Our responsibilities under those standards are further described in the Auditor’s
  Responsibilities section. We are independent of the parent company and the group in accordance with
  professional ethics for accountants in Sweden and have otherwise fulfilled our ethical responsibilities in
  accordance with these requirements.
  We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our
  opinions.

  Material Uncertainty Related to Going Concern
  We draw attention to the administration report in the section ”Continued operations – Going concern” where it is
  described that the group’s liquidity is constrained and Matra Petroleum AB’s U.S subsidiary has not secured
  refinancing or extension of loans and commitments that expire in the coming year. Secured financing is necessary
  to ensure that the Group has sufficient liquidity to support continued operations in 2019. As stated in the
  administration report, these events or conditions, indicate that a material uncertainty exists that may cast
  significant doubt on the Company’s ability to continue as a going concern. Our opinion is not modified in respect
  of this matter.
  In a situation where going concern no longer can be assumed, there is a risk of significant write-downs of the
  group's assets as well as the parent company's book value of receivables from subsidiaries and shares in
  subsidiaries.


  Other Information than the annual accounts and consolidated accounts
  This document also contains other information than the annual accounts and consolidated accounts and is found
  on pages 1-10. The Board of Directors and the Managing Director are responsible for this other information.
  Our opinion on the annual accounts and consolidated accounts does not cover this other information and we do
  not express any form of assurance conclusion regarding this other information.
  In connection with our audit of the annual accounts and consolidated accounts, our responsibility is to read the
  information identified above and consider whether the information is materially inconsistent with the annual

                                                                                                                   1 of 3
Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 55 of 56




  accounts and consolidated accounts. In this procedure we also take into account our knowledge otherwise
  obtained in the audit and assess whether the information otherwise appears to be materially misstated.
  If we, based on the work performed concerning this information, conclude that there is a material misstatement of
  this other information, we are required to report that fact. We have nothing to report in this regard.

  Responsibilities of the Board of Director's and the Managing Director
  The Board of Directors and the Managing Director are responsible for the preparation of the annual accounts and
  consolidated accounts and that they give a fair presentation in accordance with the Annual Accounts Act and,
  concerning the consolidated accounts, in accordance with IFRS as adopted by the EU. The Board of Directors and
  the Managing Director are also responsible for such internal control as they determine is necessary to enable the
  preparation of annual accounts and consolidated accounts that are free from material misstatement, whether due
  to fraud or error.
  In preparing the annual accounts and consolidated accounts, The Board of Directors and the Managing Director
  are responsible for the assessment of the company's and the group's ability to continue as a going concern. They
  disclose, as applicable, matters related to going concern and using the going concern basis of accounting. The
  going concern basis of accounting is however not applied if the Board of Directors and the Managing Director
  intend to liquidate the company, to cease operations, or has no realistic alternative but to do so.

  Auditor’s responsibility
  Our objectives are to obtain reasonable assurance about whether the annual accounts and consolidated accounts
  as a whole are free from material misstatement, whether due to fraud or error, and to issue an auditor’s report
  that includes our opinions. Reasonable assurance is a high level of assurance, but is not a guarantee that an audit
  conducted in accordance with ISAs and generally accepted auditing standards in Sweden will always detect a
  material misstatement when it exists. Misstatements can arise from fraud or error and are considered material if,
  individually or in the aggregate, they could reasonably be expected to influence the economic decisions of users
  taken on the basis of these annual accounts and consolidated accounts.
  A further description of our responsibility for the audit of the annual accounts and consolidated accounts is
  available on Revisorsinspektionen’s website: www.revisorsinspektionen.se/revisornsansvar. This description is
  part of the auditor´s report.

  Report on other legal and regulatory requirements
  Opinions
  In addition to our audit of the annual accounts and consolidated accounts, we have also audited the
  administration of the Board of Director's and the Managing Director of Matra Petroleum AB (publ) for the year
  2018 and the proposed appropriations of the company’s profit or loss.
  We recommend to the general meeting of shareholders that the profit be appropriated in accordance with the
  proposal in the statutory administration report and that the members of the Board of Director's and the Managing
  Director be discharged from liability for the financial year.

  Basis for Opinions
  We conducted the audit in accordance with generally accepted auditing standards in Sweden. Our responsibilities
  under those standards are further described in the Auditor’s Responsibilities section. We are independent of the
  parent company and the group in accordance with professional ethics for accountants in Sweden and have
  otherwise fulfilled our ethical responsibilities in accordance with these requirements.
  We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our
  opinions.

  Responsibilities of the Board of Director's and the Managing Director
  The Board of Directors is responsible for the proposal for appropriations of the company’s profit or loss. At the
  proposal of a dividend, this includes an assessment of whether the dividend is justifiable considering the
  requirements which the company's and the group's type of operations, size and risks place on the size of the
  parent company's and the group’ equity, consolidation requirements, liquidity and position in general.



                                                                                                                 2 av 3
Case 19-34190 Document 19-5 Filed in TXSB on 08/04/19 Page 56 of 56




  The Board of Directors is responsible for the company’s organization and the administration of the company’s
  affairs. This includes among other things continuous assessment of the company's and the group's financial
  situation and ensuring that the company´s organization is designed so that the accounting, management of assets
  and the company’s financial affairs otherwise are controlled in a reassuring manner. The Managing Director shall
  manage the ongoing administration according to the Board of Directors’ guidelines and instructions and among
  other matters take measures that are necessary to fulfill the company’s accounting in accordance with law and
  handle the management of assets in a reassuring manner.

  Auditor’s responsibility
  Our objective concerning the audit of the administration, and thereby our opinion about discharge from liability,
  is to obtain audit evidence to assess with a reasonable degree of assurance whether any member of the Board of
  Directors or the Managing Director in any material respect:
  •   has undertaken any action or been guilty of any omission which can give rise to liability to the company, or
  •   in any other way has acted in contravention of the Companies Act, the Annual Accounts Act or the Articles of
      Association.
  Our objective concerning the audit of the proposed appropriations of the company’s profit or loss, and thereby our
  opinion about this, is to assess with reasonable degree of assurance whether the proposal is in accordance with the
  Companies Act.
  Reasonable assurance is a high level of assurance, but is not a guarantee that an audit conducted in accordance
  with generally accepted auditing standards in Sweden will always detect actions or omissions that can give rise to
  liability to the company, or that the proposed appropriations of the company’s profit or loss are not in accordance
  with the Companies Act.
  A further description of our responsibility for the audit of the administration is available on
  Revisorsinspektionen’s website: www.revisorsinspektionen.se/revisornsansvar. This description is part of the
  auditor’s report.


  Stockholm 29 April 2019


  PricewaterhouseCoopers AB




  Johan Rippe
  Authorized Public Accountant




                                                                                                                3 of 3
